 




APPENDIX A
MASTER AGREEMENT
By and Among
PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA*,
WILTON REINSURANCE BERMUDA LIMITED,
ANNUITY AND LIFE REASSURANCE AMERICA, INC.,
and
ANNUITY AND LIFE REASSURANCE, LTD.
August 10, 2005

 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company of America.

A-1



--------------------------------------------------------------------------------



 



MASTER AGREEMENT
      THIS MASTER AGREEMENT (“Agreement”), dated as of August 10, 2005, is
entered into by and among PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA, a
Minnesota insurance company (to be renamed Wilton Reassurance Company) (“Wilton
America”), WILTON REINSURANCE BERMUDA LIMITED, a Bermuda insurance company
(“Wilton Bermuda” and, together with Wilton America, the “Retrocessionaires”),
ANNUITY AND LIFE REASSURANCE AMERICA, INC., a Connecticut insurance company
(“ALR America”), and ANNUITY AND LIFE REASSURANCE, LTD., a Bermuda insurance
company (“ALR Bermuda,” and, with ALR America, each a “Company” and together the
“Companies”).
      WHEREAS, the Companies are the reinsurers or retrocessionaires under the
Treaties (as defined herein); and
      WHEREAS, the Companies desire to transfer, assign, cede and retrocede, as
the case may be, their contractual rights, interests, liabilities, obligations
and risks under the Treaties and the Ancillary Agreements (as defined herein) to
the Retrocessionaires, and the Retrocessionaires desire to purchase, acquire,
assume and reinsure such contractual rights, interests, liabilities, obligations
and risks pursuant to the terms of the Coinsurance Agreements (as defined
herein) and to seek novations of the Treaties to the Retrocessionaires on the
terms stated herein; and
      WHEREAS, the Retrocessionaires wish for the Companies to provide certain
administrative and support services with respect to the Treaties for a period of
time and, thereafter, the Retrocessionaires shall undertake and assume full
responsibility for such administrative and support services pursuant to the
provisions of the Coinsurance Agreements; and
      WHEREAS, in connection with any approvals that the Companies or their
affiliates must obtain from their respective security holders in connection with
the transactions contemplated by this Agreement, the Retrocessionaires and
certain significant shareholders of ALR Holdings (as defined herein) have
entered into certain voting agreements dated the date hereof (the “Voting
Agreements”), which provide that such shareholders will vote in favor of the
transactions contemplated hereby.
      NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and in reliance upon the representations, warranties, conditions
and covenants herein contained, and intending to be legally bound hereby, the
Companies and the Retrocessionaires do hereby agree as follows:
ARTICLE I
Definitions
      Capitalized terms used in this Agreement, but not defined in this
Article  I, shall have the meaning given them in the other articles of this
Agreement. The following capitalized words and terms shall have the following
meanings when used in this Agreement:
      1.1     ALR Holdings. Annuity and Life Re (Holdings), Ltd., a Bermuda
holding company.
      1.2     Ancillary Agreement Assignment. With respect to any Ancillary
Agreement that is assigned or novated to a Retrocessionaire, the assignment or
novation agreement to be entered into between the relevant Company, the relevant
Retrocessionaire, and the counter-party or counter-parties to such Ancillary
Agreement in accordance with Section 5.9 of this Agreement (which assignment or
novation agreement shall be substantially in one of the forms attached as
Exhibit A hereto).
      1.3     Ancillary Agreements. Each contract or agreement identified on
Schedule 1.3 hereof between one or more of the Companies (or affiliates thereof)
and the counterparties as to any Treaty relating to the administration or
management of one or more of the Treaties.
      1.4     Assumed Liability. Any liability expressly assumed or reinsured by
either Retrocessionaire pursuant to this Agreement, a Novation Amendment, an
Ancillary Agreement Assignment or an Existing Retrocession Agreement Assignment.

A-2



--------------------------------------------------------------------------------



 



      1.5     Books and Records. All files and records, in whatever form, in the
possession of either Company or ALR Holdings related to the Treaties, the
Ancillary Agreements, the Existing Retrocession Agreements or the administration
of any of the foregoing, including, but not limited to Treaty files,
correspondence files, claims files and underwriting files, reinsurance and
policy records, administrative records, compliance records, files and records
relating to regulatory matters related to the Treaties or any of the policies or
contracts covered thereby or the administration of any of the foregoing, and
actuarial, operational and financial data and information developed or utilized
by the relevant Company or on its behalf with respect to the Treaties; provided,
however, that if any such records contain information which does not relate to
the Treaties, such information shall not constitute “Books and Records” and may
be redacted from the “Books and Records” as the relevant Company reasonably
deems appropriate. Books and Records shall exclude (a) any original books and
records relating to any Company Extracontractual Liabilities or required to be
retained by any applicable laws, and (b) any records that are subject to
attorney-client privilege.
      1.6     Business Day. Any day other than a Saturday, Sunday or other day
on which commercial banks in New York or Bermuda are required or authorized by
law to be closed.
      1.7     Cedent. The cedent under any Treaty.
      1.8     Closing. The closing of the transactions contemplated by
Article II of this Agreement, which shall take place at the offices of ALR
Holdings in Hamilton, Bermuda, unless otherwise agreed by the parties.
      1.9     Closing Date. The Closing shall take place at 10:00 a.m., Atlantic
Standard time, on (a) the first Business Day of the first calendar month
beginning at least five (5) Business Days after the date on which the last of
the conditions set forth in Article VI is satisfied or waived by the party or
parties entitled to waive the same or (b) such other date upon which the parties
may mutually agree.
      1.10     Coinsurance Agreements. The coinsurance agreements to be entered
into between (i) Wilton America and ALR America and (ii) Wilton Bermuda and ALR
Bermuda, in each case pursuant to the provisions of Section 2.1 of this
Agreement. Each such coinsurance agreement shall be in substantially the form
attached as Exhibit B hereto.
      1.11     Coinsurance Effective Date. 11:59 p.m. Eastern time on June 30,
2005.
      1.12     Company Extracontractual Liabilities. All liabilities for
consequential, exemplary, punitive or similar extracontractual damages or
statutory penalties, whether owing to Cedents, governmental authorities or any
other person relating to the Treaties, which liabilities arise from any action,
act of bad faith, error or omission by either Company, any of their affiliates,
or any Representative of either Company or any of their affiliates, in each case
excluding any action taken or failure to take any action at the written
direction or with the express consent of either Retrocessionaire; provided,
however, that Company Extracontractual Liabilities shall exclude, with respect
to a given Treaty, those liabilities arising pursuant to the express terms of
such Treaty.
      1.13     Company Statements. The financial statements of each of the
Companies as of and for the year ended December 31, 2004, and, as to ALR
America, the quarter ended March 31, 2005.
      1.14     Confidentiality Agreement. The Confidentiality Agreement by and
between Annuity and Life Re (Holdings), Ltd. and Wilton Re Services, Inc., dated
April 6, 2005.
      1.15     Enforceability Exceptions. The exceptions identified as such in
Section 3.1.
      1.16     Excluded Liability. Any liability that (i) represents a Company
Extracontractual Liability or (ii) is not expressly assumed by either
Retrocessionaire pursuant to this Agreement, a Coinsurance Agreement, a Novation
Amendment or an Existing Retrocession Agreement Assignment.
      1.17     Existing Retrocession Agreement. Any contract, agreement or
treaty between either Company and any retrocessionaire thereof that (a) is in
force as of the Coinsurance Effective Date and (b) covers any risks associated
with any Treaty, each as specifically identified on Schedule 1.17, including, as
respects ALR America, retrocession agreements with ALR Bermuda.

A-3



--------------------------------------------------------------------------------



 



      1.18     Existing Retrocession Agreement Assignment. With respect to any
Existing Retrocession Agreement that is assigned or novated to a
Retrocessionaire in connection with any Treaty, the assignment or novation
agreement to be entered into between the relevant Company, the relevant
Retrocessionaire and the relevant Third-Party Retrocessionaire in accordance
with Section 5.9 of this Agreement (which assignment or novation agreement shall
be substantially in one of the forms attached as Exhibit C hereto) pursuant to
which such Company shall assign or novate to the relevant Retrocessionaire, and
such Retrocessionaire shall assume, all of such Company’s rights and obligations
with respect to such Existing Retrocession Agreement as the same relate to the
Treaty.
      1.19     GAAP. United States generally accepted accounting principles.
      1.20     Expense Reimbursement Amount. The aggregate amount of expense
reimbursements paid by ALR Holdings or its affiliates to affiliates of the
Retrocessionaires through the Closing Date in connection with the transactions
contemplated hereby, as contemplated by an electronic mail message from Chris C.
Stroup to John F. Burke dated June 20, 2005.
      1.21     Knowledge of the Companies. The actual knowledge after due
investigation of the individuals identified in Schedule 1.21.
      1.22     Knowledge of the Retrocessionaires. The actual knowledge after
due investigation of the individuals identified in Schedule 1.22.
      1.23     Material Adverse Effect. A material adverse effect on the
business, condition (financial or otherwise), or results of operations with
respect to either (x) the block of business represented by the Bermuda Treaties
or (y) the block of business represented by the U.S. Treaties; provided,
however, that adverse effects caused primarily by any one or more of the
following shall be excluded from the definition of “Material Adverse Effect” and
from any determination as to whether a Material Adverse Effect has occurred:
(i) any adverse changes in general economic or market conditions, including,
without limitation, changes in interest rates or currency valuations; (ii) any
adverse change in the life insurance industry or financial services industry
generally; and (iii) any change in law, rule or regulation, including, without
limitation, changes in tax law, accounting rules or reserving requirements.
      1.24     Novated Treaty. Each Treaty that has been assumed by one of the
Retrocessionaires pursuant to the terms of a Novation Amendment or, prior to
Closing, as to which each of the relevant Cedent and the relevant Company has
executed a Novation Amendment that will become effective upon execution by the
relevant Retrocessionaire and the consummation of the Closing.
      1.25     Novation Amendment. An amendment of a Treaty in substantially the
form attached as Exhibit D hereto under which Wilton Bermuda or Wilton America,
as the case may be, will be contractually substituted for ALR Bermuda and ALR
America, respectively, as respects such Treaty.
      1.26     Representatives. With respect to any party hereto, its officers,
directors, employees, agents and other representatives (including legal counsel,
investment bankers, consultants, independent public accountants, and actuaries).
      1.27     Required Closing Date Approvals. The approvals set forth on
Schedules 3.2 and 4.2.
      1.28     Retrocessionaire Extracontractual Liability. All liabilities for
consequential, exemplary, punitive or similar extracontractual damages or
statutory penalties, whether owing to Cedents, governmental authorities or any
other person relating to the Treaties, which liabilities arise from any action,
act of bad faith, error or omission by either Retrocessionaire, any of their
affiliates, or any Representative of either Retrocessionaire or any of their
affiliates, in each case excluding any action taken or failure to take any
action at the written direction or with the express consent of either Company.
      1.29     SAP. As to either Company, the statutory accounting practices
prescribed by the insurance regulatory authorities of the jurisdiction in which
such Company is domiciled.
      1.30     Settlement Amount. $91,600,000.00 less (i) the book value of the
aggregate funds withheld balances maintained as of the Coinsurance Effective
Date by Cedents in connection with the Treaties or

A-4



--------------------------------------------------------------------------------



 



Ancillary Agreements set forth on Schedule 1.30 (i) hereto, less (ii) the
Transferred Investment Asset Amount, less (iii) the Expense Reimbursement
Amount, plus (iv) interest on such net amount determined at the Settlement Rate
for the period from but excluding June 30, 2005, to and including the Closing
Date, plus (v) the Transferred Investment Asset Interest Amount.
      1.31     Settlement Rate. Five percent (5%) per annum, compounded
quarterly.
      1.32     Third-Party Retrocessionaire. Any retrocessionaire under an
Existing Retrocession Agreement.
      1.33     Transferred Investment Asset Amount. The sum of the market values
of the investment assets identified on Schedule 1.33 (the “Transferred
Investment Assets”) as of the date upon which the asset was purchased by the
relevant Company (with the market value being deemed for purposes of this
Agreement to be the purchase price paid therefor, including but not limited to
“due and accrued interest”). Schedule 1.33 shall be subject to modification,
change and addition at any time prior to the Closing Date to reflect assets
purchased prior to the Closing Date in joint agreement by the relevant
Retrocessionaire and the relevant Company. At Closing, Schedule 1.33 shall list
the date of purchase and purchase price (including the due and accrued interest
component thereof) of each asset purchased, along with the Transferred
Investment Asset Interest Amount with respect to each such asset.
      1.34     Transferred Investment Asset Interest Amount. As to Transferred
Investment Assets purchased after June 30, 2005, an amount determined by
(i) applying interest at an annualized rate of three percent (3%) to the
purchase price of each such asset as shown on Schedule 1.33 from but excluding
June 30, 2005, to and including the date on which such asset was purchased and
(ii) aggregating such interest for all Transferred Investment Assets purchased
after June 30, 2005.
      1.35     Transition Date. The date that is the later of (i) the first day
of the first calendar month beginning at least twenty-eight (28) days following
the Closing Date or (ii) November 1, 2005.
      1.36     Treasury Rate. The annual yield rate, on the Closing Date, of
actively traded U.S. Treasury securities having a remaining time to maturity of
six (6) months, as such rate is published under “Treasury Constant Maturities”
in Federal Reserve Statistical Release H.15(519).
      1.37     Treaties. The reinsurance treaties identified on Schedule 1.37
hereto. For purposes of this Agreement, the term “Bermuda Treaties” shall mean
those Treaties as to which ALR Bermuda is party as an assuming reinsurer and the
term “U.S. Treaties” means those Treaties as to which ALR America is party as an
assuming reinsurer.
      1.38     Treaty-Specific Historical Financial Information. Collectively,
the materials provided by the Companies to the Retrocessionaires and attached
hereto as Schedule 1.38.
      1.39     Treaty-Specific Projected Financial Information. The materials
provided by the Companies to the Retrocessionaires and attached hereto as
Schedule 1.39 summarizing projected financial information concerning the
Treaties.
ARTICLE II
Closing
      2.1     Coinsurance and Novation of Treaties on the Closing Date. Subject
to the terms and conditions of this Agreement, on the Closing Date, each of the
Companies and the Retrocessionaires shall enter into the (i) Novation Amendments
as to each of the Treaties as to which counterparties shall have prior to such
date executed and delivered Novation Amendments in form and substance reasonably
acceptable to the relevant Company and Retrocessionaire, and (ii) Coinsurance
Agreements pursuant to which the Retrocessionaires shall reinsure the Companies’
retained risk (i.e., net of risk retroceded under Existing Retrocession
Agreements) under the Treaties (other than Novated Treaties) on a coinsurance
basis, and the Companies shall pay to the Retrocessionaires the Settlement
Amount in accordance with Section 2.3 hereof. The reinsurance under the
Coinsurance Agreements shall be effective as of the Coinsurance Effective Date.
The Settlement Amount shall be allocated according to the percentages set forth
on Schedule 2.1.

A-5



--------------------------------------------------------------------------------



 



      2.2     Transfer of Books and Records. On the Transition Date, for no
additional consideration, the Companies shall transfer (i) original versions of
all Books and Records relating to each Novated Treaty and to each Existing
Retrocession Agreement and Ancillary Agreement that has been assigned or novated
to a Retrocessionaire, subject to the Companies’ right to retain copies of any
such Books and Records, and (ii) copies of all Books and Records relating to
Treaties coinsured under the Coinsurance Agreements and to any Existing
Retrocession Agreements and Ancillary Agreements that have not been assigned or
novated to a Retrocessionaire.
      2.3     Closing Deliveries. (a) On the Closing Date, the Companies shall
deliver to the Retrocessionaires the following:


        (i) the Coinsurance Agreements, each executed by the appropriate
Company;           (ii) any Novation Amendments agreed to by the applicable
Cedent prior to the Closing in accordance with Section 5.9 of this Agreement,
each executed by the appropriate Company and the applicable Cedent;          
(iii) any Ancillary Agreement Assignment that may be agreed to by the parties
thereto in accordance with Section 5.9 of this Agreement, each in form and
substance reasonably acceptable to the Retrocessionaires and executed by the
appropriate Company;           (iv) any Existing Retrocession Agreement
Assignment that may be agreed to by the applicable Third-Party Retrocessionaire
in accordance with Section 5.9 of this Agreement, each executed by the
appropriate Company;           (v) evidence in form reasonably satisfactory to
the Retrocessionaires that the Required Closing Date Approvals, if any, required
to be obtained by the Companies have been obtained;           (vi) two
certificates, one for each Company, executed by an officer of such Company and
certifying that the closing conditions set forth in Section 6.1.2 of this
Agreement have been satisfied;           (vii) the Transferred Investment
Assets, together with such transfer documentation as may be reasonably
acceptable to the Retrocessionaires; and           (viii) the Settlement Amount.

      (b) On the Closing Date, the Retrocessionaires shall deliver to the
Companies the following:


        (i) the Coinsurance Agreements, each executed by the appropriate
Retrocessionaire;           (ii) any Novation Amendment agreed to by the
applicable Cedent prior to the Closing in accordance with Section 5.9 of this
Agreement, each executed by the appropriate Retrocessionaire;          
(iii) any Ancillary Agreement Assignment that may be agreed to by the parties
thereto in accordance with Section 5.9 of this Agreement, each in form and
substance reasonably acceptable to the Companies and executed by the appropriate
Retrocessionaire;           (iv) any Existing Retrocession Agreement Assignment
that may be agreed to by the applicable Third-Party Retrocessionaire, each
executed by the appropriate Retrocessionaire;           (v) evidence in form
reasonable satisfactory to the Companies that the Required Closing Date
Approvals, if any, required to be obtained by the Retrocessionaires have been
obtained; and           (vi) two certificates, one for each Retrocessionaire,
executed by an officer of such Retrocessionaire and certifying that the closing
conditions set forth in Section 6.2.2 have been satisfied.

      2.4     Cash Transfers. All cash required to be transferred on the Closing
Date will be transferred by wire transfer of immediately available funds in
U.S. Dollars in the amounts and to the bank accounts designated in writing by
the Retrocessionaires at least three (3) Business Days prior to the Closing
Date.

A-6



--------------------------------------------------------------------------------



 



ARTICLE III
Company Representations and Warranties
      The Companies hereby represent and warrant, severally and not jointly, to
the Retrocessionaires as follows (it being understood that each Company hereby
makes only those representations and warranties that specifically relate to it
or to the Treaties to which it is a party):
      3.1     Corporate Existence and Authority. Each Company is a stock life
insurance company organized, existing and in good standing under the laws of its
jurisdiction of domicile. Each Company has full corporate power and authority to
execute and to deliver this Agreement and the Coinsurance Agreement, the
Novation Amendments, the Ancillary Agreement Assignments and the Existing
Retrocession Agreement Assignments to which it is a party, and the execution,
delivery and, subject to obtaining the Required Closing Date Approvals,
performance of those agreements by such Company have been duly authorized by all
necessary corporate action on the part of such Company. This Agreement has been,
and the Coinsurance Agreement, the Novation Amendments, the Ancillary Agreement
Assignments and the Existing Retrocession Agreement Assignments to which such
Company is a party will at Closing be, duly and validly executed and delivered
to the Retrocessionaires by such Company and constitute, or will at Closing
constitute, the valid and legally binding obligations of such Company,
enforceable in accordance with their terms except (i) as the same may be limited
by applicable bankruptcy, insolvency, rehabilitation, moratorium or similar laws
of general application relating to or affecting creditors’ rights, including,
without limitation, the effect of statutory or other laws regarding fraudulent
conveyances and preferential transfers, and (ii) for the limitations imposed by
general principles of equity (the exceptions identified in the foregoing
clauses (i) and (ii) being referred to as the “Enforceability Exceptions”). The
execution, delivery and performance by such Company of this Agreement and the
Coinsurance Agreement, the Novation Amendments, the Ancillary Agreement
Assignments and the Existing Retrocession Agreement Assignments to which such
Company is a party do not and will not:


        3.1.1     Conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) the bylaws, certificate of incorporation or similar
organizational documents of such Company or any note, bond, mortgage, indenture,
lease, license, permit, agreement or other instrument or obligation to which
such Company is a party or by which such Company is or may be bound.          
3.1.2     Subject to obtaining any Required Closing Date Approvals, violate any
law, order, rule or regulation applicable to such Company.

      3.2     Required Consents and Approvals. Except for the consents of
Cedents for the novation of Treaties and as set forth on Schedule 3.2, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental authority or any other person is required to be made or
obtained by either Company in connection with the execution, delivery and
performance of this Agreement or the Coinsurance Agreements or the consummation
of the transactions contemplated hereby and thereby.
      3.3     Financial Statements. (a) The Company Statements of each Company
(i) present fairly, in all material respects, the financial condition and
results of operations of such Company as of and for the periods therein
specified, and (ii) were prepared in accordance with SAP consistently applied,
each except as expressly set forth within the Company Statements, including the
notes thereto; provided, that the unaudited quarterly statutory statements of
ALR America for the calendar quarter ended March 31, 2005 are subject to normal
recurring year-end adjustments.
      (b) The Treaty-Specific Historical Financial Information: (i) was prepared
from information consistent in all material respects with the Books and Records
of the relevant Company, and (ii) except as set forth on Schedule 3.3(b) hereto,
to the extent such Treaty-Specific Historical Financial Information consists of
historical quarterly balance sheet and income statement information, was
prepared on a basis consistent with GAAP or SAP, as appropriate, and presents
fairly, in all material respects, the financial status of and results with
respect to each of the Treaties as of and for the periods therein specified.

A-7



--------------------------------------------------------------------------------



 



      (c) The Treaty specific reserve balances reflected in the Treaty-Specific
Historical Financial Information (i) were determined in accordance with
generally accepted actuarial principles, consistently applied, (ii) were based
on actuarial assumptions that were reasonable in relation to relevant policy and
contract provisions, (iii) are consistent with balances relating to the Treaties
included in the Company Statements (after consideration of differences between
SAP and GAAP reserve requirements), and (iv) were determined on a basis
consistent with GAAP or SAP, as appropriate; it being understood by the
Retrocessionaires that in making the representation and warranty in this
Section 3.3(c) that the Companies are not representing or warranting that the
reserves referred to therein have been or will be sufficient or adequate for the
purposes for which they were established.
      (d) To the Knowledge of the Companies, there is no reason to believe that
the Treaty-Specific Projected Financial Information does not represent a
reasonable projection in all material respects of the expected financial results
with respect to the Treaties, considered in the aggregate; however, neither
Company represents or warrants that the Treaties, either individually or in the
aggregate, will achieve any results projected in the Treaty-Specific Projected
Financial Information.
      3.4     Treaties. (a) The Companies have made available to the
Retrocessionaires true and complete copies of the Treaties, the Ancillary
Agreements and all amendments thereto.
      (b) Except as set forth on Schedule 3.4(b) hereto, (i) no Cedent has given
notice of termination (provisional or otherwise) to either of the Companies in
respect of any Treaty or Ancillary Agreement; (ii) no Cedent has a present right
to recapture any of the risks ceded under any such Treaty; (iii) neither Company
nor, to the Knowledge of the Companies, the Cedent is in default in any material
respect under any Treaty or Ancillary Agreement; (iv) each Treaty and Ancillary
Agreement is in full force and effect and is valid and enforceable in accordance
with its terms subject to the Enforceability Exceptions; and (v) no Treaty or
Ancillary Agreement contains any provision under which any Cedent may terminate
such Treaty or Ancillary Agreement or take any other action by reason of the
transactions contemplated by this Agreement.
      (c) Except as set forth on Schedule 3.4(c) hereto, each Treaty involves
coverage only of contracts for individual life insurance or annuities and does
not involve any reinsurance of guaranteed minimum death benefits, guaranteed
minimum income benefits, guaranteed minimum accumulation benefits, secondary
guarantees, long term care, health, disability or group insurance.
      (d) All obligations of either Company to make payments with respect to or
under the Treaties and the Existing Retrocession Agreements (including, without
limitation, payments to any broker, agent, reinsurance intermediary or other
producer with respect to any Treaty or Existing Retrocession Agreement) that
were due under the terms of the Treaties and Existing Retrocession Agreements as
of the Coinsurance Effective Date have been paid in full. Except as set forth on
Schedule 3.4(d) hereto, no broker, agent, reinsurance intermediary or other
producer with respect to any Treaty or Existing Retrocession Agreement is
entitled to receive any payments based upon collected renewal premiums.
      3.5     Existing Retrocession Agreements; Ancillary Agreements. (a) The
Companies have made available to the Retrocessionaires true and complete copies
of the Existing Retrocession Agreements and Ancillary Agreements and all
amendments thereto.
      (b) Other than the Existing Retrocession Agreements, there is no agreement
under which any risk assumed under the Treaties is retroceded or is eligible to
be automatically retroceded by either of the Companies. Other than the Ancillary
Agreements, there is no agreement to which either Company is a party that is
directly related to any Treaty.
      No retrocessionaire has given notice of termination (provisional or
otherwise) in respect of any Existing Retrocession Agreement. Neither Company
nor, to the Knowledge of the Companies, the retrocessionaire under any Existing
Retrocession Agreement is in default in any material respect under any Existing
Retrocession Agreement. Each Existing Retrocession Agreement is in full force
and effect and is valid and enforceable in accordance with its terms, subject to
the Enforceability Exceptions. Except as set forth on Schedule 3.5(b) hereto, no
Existing Retrocession Agreement contains any provision (i) under which the
retrocessionaire may terminate such agreement by reason of, or (ii) that would
be violated by, or that

A-8



--------------------------------------------------------------------------------



 



constitutes a condition that would not be satisfied as a result of, the
transactions contemplated by this Agreement (including without limitation, the
execution and delivery of the Coinsurance Agreements or the performance of
obligations thereunder).
      3.6     Accuracy of Books and Records. All of the Books and Records are
current, complete and accurate in all material respects.
      3.7     Compliance with Law. As respects the marketing, issuance and
administration of the Treaties, the Ancillary Agreements and the Existing
Retrocession Agreements, each Company has conducted its business in material
compliance with all applicable laws (including, without limitation, insurance
laws and federal and state laws), statutes, ordinances, rules, governmental
regulations, writs, injunctions, judgments, decrees or orders of any
governmental instrumentality or court.
      3.8     Litigation or Regulatory Actions. Except as disclosed on
Schedule 3.8 hereto, there are no actions, suits, investigations or regulatory
proceedings pending or (to the Knowledge of the Companies) threatened against
either Company at law or in equity, in, before, or by any person or entity
(a) that involve any of the Treaties or any producer or either Company’s
marketing or sales activities, (b) that may result in the revocation,
cancellation, suspension or nonrenewal of any permit held or required to be held
by either Company in connection with the Treaties, the Ancillary Agreements and
the Existing Retrocession Agreements, or (c) that individually or in the
aggregate have or may reasonably be expected to have a Material Adverse Effect
or a material adverse effect on the validity or enforceability of this
Agreement, the Coinsurance Agreements, the Novation Amendments, the Ancillary
Agreement Assignments, the Existing Retrocession Agreement Assignments or the
transactions contemplated hereby and thereby.
      3.9     Company Brokers. Except for the persons or entities identified on
Schedule 3.9 hereto (and for whose compensation the Companies shall be solely
responsible), no broker or finder has acted directly or indirectly for the
Companies, nor has either Company incurred any obligation to pay any brokerage
or finder’s fee or other commission in connection with this Agreement and the
transactions contemplated hereby, and all actions by or on behalf of Companies
have been carried out by the Companies directly with the Retrocessionaires,
without the intervention of any person acting on behalf of the Companies in such
a manner as to give rise to any valid claim by any other person against the
Retrocessionaires for payment of a finder’s fee, brokerage commission or similar
payment.
      3.10     Investment Company. Neither Company is an investment company
subject to registration and regulation under the Investment Company Act of 1940,
as amended.
      3.11     Absence of Certain Changes and Events. (a) Except (i) as
disclosed in Schedule 3.11, or (ii) as expressly contemplated by this Agreement,
since December 31, 2004 the business consisting of the Treaties and the
administration thereof and the accounting therefore and other business
activities related thereto have been conducted in the ordinary course of
business consistent with past practices (including, without limitation, with
regard to underwriting, pricing, actuarial and investment policies generally)
and there has been no material change in the financial, underwriting, pricing,
claims, risk retention, retrocession, investment or accounting policies of the
Companies related to such business or any change, event or circumstance that,
individually or in the aggregate with all other changes, events or
circumstances, has had or would reasonably be expected to have a Material
Adverse Effect.
      (b) Without limiting the generality of Section 3.11(a), since December 31,
2004, there has been no change to the claims payment or cash settlement
practices of either Company relating in any way to the administration of the
Treaties or the Existing Retrocession Agreements.

A-9



--------------------------------------------------------------------------------



 



ARTICLE IV
Retrocessionaire Representations and Warranties
      The Retrocessionaires hereby represent and warrant, severally and not
jointly, to the Companies as follows (it being understood that each
Retrocessionaire hereby makes only those representations and warranties that
specifically relate to it):
      4.1     Corporate Existence and Authority. Each Retrocessionaire is a
stock life insurance company organized, existing and in good standing under the
laws of its jurisdiction of domicile. Each Retrocessionaire has full corporate
power and authority to execute and to deliver this Agreement and the Coinsurance
Agreement, the Novation Amendments, the Ancillary Agreement Assignments and
Existing Retrocession Agreement Assignments to which it is a party, and the
execution, delivery and, subject to obtaining the Required Closing Date
Approvals, performance of those agreements by such Retrocessionaire have been
duly authorized by all necessary corporate action on the part of such
Retrocessionaire. This Agreement has been, and the Coinsurance Agreement, the
Novation Amendments, the Ancillary Agreement Assignments and Existing
Retrocession Agreement Assignments to which such Retrocessionaire is a party
will at Closing be, duly and validly executed and delivered to such Companies by
the Retrocessionaires and constitute, or will at Closing constitute, the valid
and legally binding obligations of such Retrocessionaire, enforceable in
accordance with their terms except (i) as the same may be limited by the
Enforceability Exceptions. The execution, delivery and performance by such
Retrocessionaire of this Agreement and the Coinsurance Agreement, the Novation
Amendments, the Ancillary Agreement Assignments and Existing Retrocession
Agreement Assignments to which such Retrocessionaire is a party do not and will
not:


        4.1.1     Conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) the bylaws, certificate of incorporation or similar
organizational documents of such Retrocessionaire or any note, bond, mortgage,
indenture, lease, license, permit, agreement or other instrument or obligation
to which such Retrocessionaire is a party or by which such Retrocessionaire is
or may be bound.           4.1.2     Subject to obtaining any Required Closing
Date Approvals, violate any law, order, rule, or regulation applicable to such
Retrocessionaire.

      4.2     Required Consents and Approvals. Except for the consents of
Cedents for the novation of Treaties and as set forth on Schedule 4.2, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental authority or any other person is required to be made or
obtained by either Retrocessionaire in connection with the execution, delivery
and performance of this Agreement or the Coinsurance Agreements or the
consummation of the transactions contemplated hereby and thereby.
      4.3     Permits. Schedule 4.3 contains a true and complete list of all
material permits issued to the Retrocessionaires as of the date of this
Agreement. Except as set forth on Schedule 4.3, (i) each Retrocessionaire has
all material permits required by applicable law for the operation of its
business (including without limitation the business to be reinsured as
contemplated by this Agreement) and is in material compliance with the terms of
such permits, (ii) all such permits are in full force and effect, (iii) there is
no proceeding pending or threatened to revoke or suspend any such permit, and
(iv) the Retrocessionaires have not received any written notice from any
governmental authority of the failure to have any required permit. Except as set
forth in Schedule 4.3, as of the date of this Agreement there is no suit,
proceeding or investigation potentially involving the revocation, cancellation,
suspension or nonrenewal of any such permit which is pending or, to the
Knowledge of the Retrocessionaires, threatened in writing.
      4.4     Litigation Against Retrocessionaires. There are no actions, suits,
investigations or regulatory proceedings pending or (to the Knowledge of the
Retrocessionaires) threatened against either Retrocessionaire at law or in
equity, in, before, or by any person, that individually or in the aggregate have
or may reasonably be expected to have a material adverse effect on the validity
or enforceability of this Agreement, the Coinsurance Agreements, the Novation
Amendments, the Ancillary Agreement Assignments, the Existing Retrocession
Agreement Assignments or the transactions contemplated hereby and thereby.

A-10



--------------------------------------------------------------------------------



 



      4.5     Compliance with Law. The Retrocessionaires have conducted their
business in material compliance with all applicable laws (including, without
limitation, insurance laws and federal and state laws), statutes, ordinances,
rules, governmental regulations, writs, injunctions, judgments, decrees or
orders of any governmental instrumentality or court.
      4.6     Retrocessionaire Brokers. Except for the persons or entities
identified on Schedule 4.6 hereto (and for whose compensation the
Retrocessionaires shall be solely responsible), no broker or finder has acted
directly or indirectly for the Retrocessionaires, nor has either
Retrocessionaire incurred any obligation to pay any brokerage or finder’s fee or
other commission in connection with this Agreement and the transactions
contemplated hereby, and all actions by or on behalf of the Retrocessionaires
have been carried out by the Retrocessionaires, without the intervention of any
person acting on behalf of the Retrocessionaires in such a manner as to give
rise to any valid claim by any other person against the Companies for payment of
a finder’s fee, brokerage commission or similar payment.
      4.7     Investment Company. Neither Retrocessionaire is an investment
company subject to registration and regulation under the Investment Company Act
of 1940, as amended.
ARTICLE V
Covenants
      5.1     Conduct of Business. Except as (i) set forth on Schedule 5.1,
(ii) otherwise expressly provided in this Agreement or the Coinsurance
Agreements, (iii) consented to in writing by the Retrocessionaires, or
(iv) reasonably required to prepare for and facilitate the consummation of the
transactions contemplated hereby, during the period from the date hereof through
the earlier of (i) the date upon which the last Treaty expires or is terminated
in accordance with its terms or (ii) the date upon which the last Treaty is
novated to one of the Retrocessionaires in accordance with Section 5.7, each of
the Companies, with respect to the business related to the Treaties:
      (a) shall exercise its commercially reasonable efforts to maintain itself
at all times in all material respects as a corporation duly organized, validly
existing, in good standing, and duly qualified and licensed to conduct such
business;
      (b) shall exercise its commercially reasonable efforts to prevent any
material breach of or default under any Treaty or Ancillary Agreement or fail to
comply in any material respect with any applicable law;
      (c) shall not pay, discharge or satisfy any claims, liabilities or
obligations related to the Treaties, the Ancillary Agreements, or the Existing
Retrocession Agreements (absolute, asserted or unasserted, contingent or
otherwise) other than the payment, discharge or satisfaction, in the ordinary
course of business consistent with past practice and in accordance with the
terms of the Treaties, the Ancillary Agreements and the Existing Retrocession
Agreements;
      (d) shall not terminate, modify, amend or waive compliance with, any
provision of any of the Treaties, Ancillary Agreements or the Existing
Retrocession Agreements and shall fully comply with all of the terms and
provisions of such agreements;
      (e) shall not enter into any new retrocession agreements or ancillary
agreements relating to the Treaties;
      (f) shall not change any financial, underwriting, reserving methods or
assumptions, pricing, claims, risk retention, retrocession, investment or
accounting policies related thereto unless required to do so by applicable law,
rule or regulation or as a result of any change to GAAP or SAP; and
      (g) shall not authorize or enter into an agreement or arrangement of any
kind to do any of the foregoing.
      5.2     Accountings. (a) Cash flows arising out of the Treaties, the
Ancillary Agreements, the Existing Retrocession Agreements and the Transferred
Investment Assets from the Coinsurance Effective Date to but excluding the
Closing Date shall be calculated in an accounting delivered by the Companies no
later than five (5) Business Days after the Closing Date (the “Post-Effective
Time Accounting”). The Post-Effective Time

A-11



--------------------------------------------------------------------------------



 



Accounting will be in the form attached as Schedule 5.2(a) hereto. The
Post-Effective Time Accounting shall be accompanied by a certification of the
chief financial officer of each of the Companies that all items reflected in the
Post-Effective Time Accounting were calculated in good faith by such Company for
the period from the Coinsurance Effective Date to but excluding the Closing
Date, based upon the relevant Books and Records of the Company, and calculated
consistent with the past practices of the Company, including, without
limitation, its claims payment and cash settlement practices. Each Company shall
supply the Retrocessionaires with a copy of all bank statements, computer runs,
work papers and supporting data relating to the cash flows arising out of the
Treaties or otherwise used in preparing the Post-Effective Time Accounting. If
the Post-Effective Time Accounting reflects a balance due to either
Retrocessionaire, such balance shall be paid by the appropriate Company to such
Retrocessionaire by wire transfer of immediately available funds in
U.S. dollars, in the amounts and to the bank accounts designated in writing by
the Retrocessionaire, simultaneously with the delivery of the Post-Effective
Time Accounting. If the Post-Effective Time Accounting reflects a balance due to
either Company, such balance shall be paid by the appropriate Retrocessionaire
to such Company by wire transfer of immediately available funds in U.S. dollars,
in the amounts and to the bank accounts designated in writing by such Company,
not later than three (3) Business Days following the Retrocessionaires’ receipt
of the Post-Effective Time Accounting. In either case, the amount paid shall be
the balance due as shown on the Post-Effective Time Accounting plus interest for
the period from the Coinsurance Effective Date to but excluding the Closing Date
at an annual rate of three percent (3 %) on one-half of such balance due.
      (b) Cash flows arising out of the Treaties, the Ancillary Agreements, the
Existing Retrocession Agreements and the Transferred Investment Assets from and
including the Closing Date to but excluding the Transition Date shall be
calculated in an accounting delivered by the Companies no later than five
(5) Business Days after the Transition Date (the “Post-Transition Accounting”).
The Post-Transition Accounting will be in the same form as the Post-Effective
Time Accounting. The Post-Transition Accounting shall be accompanied by a
certification of the chief financial officer of each of the Companies that all
items reflected in the Post-Transition Accounting were calculated in good faith
by such Company for the period from and including the Closing Date to but
excluding the Transition Date, based upon the relevant Books and Records of the
Company, and calculated consistent with the past practices of the Company,
including, without limitation, its claims payment and cash settlement practices.
Each Company shall supply the Retrocessionaires with a copy of all computer
runs, work papers and supporting data used in preparing the Post-Transition
Accounting. If the Post-Transition Accounting reflects a balance due to either
Retrocessionaire, such balance shall be paid by the appropriate Company to such
Retrocessionaire by wire transfer of immediately available funds in U.S. dollars
in the amounts and to the bank accounts designated in writing by the
Retrocessionaire, simultaneously with the delivery of the Post-Transition
Accounting. If the Post-Transition Accounting reflects a balance due to either
Company, such balance shall be paid by the appropriate Retrocessionaire to such
Company by wire transfer of immediately available funds in U.S. dollars, in the
amounts and to the bank accounts designated in writing by such Company, not
later than three (3) Business Days following the Retrocessionaires’ receipt of
the Post-Transition Accounting. In either case, the amount paid shall be the
balance due as shown on the Post-Transition Accounting plus interest for the
period from and including the Closing Date to but excluding the Transition Date
at an annual rate of three percent (3 %) on one-half of such balance due.
      (c) The Retrocessionaires shall give written notice (an “Objection
Notice”) to the Companies of any objections to the calculations shown in the
Post-Effective Time Accounting or the Post-Transition Accounting within 180 days
after the receipt by the Retrocessionaires of the Post-Transition Accounting.
Such Objection Notice will set forth the Retrocessionaires’ proposal as to each
item to which the Retrocessionaires objects together with appropriate support
for such objections. If the Retrocessionaires do not deliver an Objection Notice
within such 180-day period, the Post-Effective Time Accounting and the
Post-Transition Accounting shall be deemed to be conclusive, final and binding
on the parties. Any disputes regarding the amounts calculated by the Companies
pursuant to this Section 5.2 shall be submitted to PricewaterhouseCoopers LLP
(the “Independent Accountant”), which shall be the exclusive means for the
resolution of any such disputes. The parties shall provide to the Independent
Accountant the Post-Effective Time Accounting and/or the Post-Transition
Accounting, as applicable, and the appropriate Objection Notice, as well as any
documenta-

A-12



--------------------------------------------------------------------------------



 



tion they believe will assist the Independent Accountant in resolving the
disputes, together with such documentation as may be requested by the
Independent Accountant. The parties shall instruct the Independent Accountant to
resolve such disputes and issue a written report with respect thereto within
45 days following its receipt of such documentation. The determination of the
Independent Accountant will, with respect to each item in dispute, be limited to
the range for such item proposed by the Companies in the Post-Effective Time
Accounting or the Post-Transition Accounting, as applicable, and the
Retrocessionaires in the appropriate Objection Notice. The decision of the
Independent Accountant will be final and binding on the parties with the same
effects as if the issues in dispute had been resolved by arbitration pursuant to
Section 10.9 of this Agreement. The fees and expenses of the Independent
Accountant will be allocated between the parties in accordance with the
Independent Accountant’s assessment of the merits of the parties’ positions with
respect to the matters in dispute.
      5.3     Pre-Closing Access. Between the date of this Agreement and the
Closing Date, subject to any applicable law relating to antitrust, employment or
privacy issues, the Companies shall afford to the Retrocessionaires and their
Representatives access, upon reasonable notice and during normal business hours,
to all contracts, documents and information of or relating to the assets,
liabilities, business, operations and other aspects of the business related to
the Treaties, the Ancillary Agreements or the Existing Retrocession Agreements.
The Companies shall, and shall cause their respective employees to, cooperate
with the Retrocessionaires and their Representatives in their investigation of
matters relating to the transactions contemplated hereby; provided, however,
that the Retrocessionaires’ investigation shall be conducted in a manner which
does not unreasonably interfere with the normal operations of the Companies.
Without limiting any of the terms thereof, the terms of the Confidentiality
Agreement shall govern the Retrocessionaires’ and their Representatives’
obligations with respect to all confidential information made available to the
Retrocessionaires or their Representatives pursuant to this Section 5.3.
      5.4     Transition Services. (a) Between the Coinsurance Effective Date
and the Transition Date, the Companies shall continue to service the Treaties,
Existing Retrocession Agreements and Ancillary Agreements (including without
limitation any of such agreements that have been assigned or novated to either
Retrocessionaire) in a manner consistent with their current practices.
      (b) Within thirty (30) days following the end of each calendar month
ending between the Coinsurance Effective Date and the Transition Date, the
Companies will provide to the Retrocessionaires the information needed by the
Retrocessionaires for reporting the Treaties on the Retrocessionaires’ statutory
financial statements. The report will be in a form mutually agreed upon by the
parties.
      (c) From the date of this Agreement to the Transition Date, the Companies
shall use commercially reasonable efforts to assist the Retrocessionaires in
preparing to transition the administration of the Treaties from the Companies to
the Retrocessionaires on the Transition Date.
      (d) As consideration for the services provided by the Companies pursuant
to this Section 5.4 (the “Company Services”), the Retrocessionaires shall pay or
reimburse the Companies: (i) $30,000 per month, prorated for any portion of a
month, for Company Services provided by the Company, and (ii) for Company
Services provided by third parties not affiliated with either Company, at the
actual costs charged by such third parties, provided that the provision of such
services by a third party (including an appropriate adjustment of the monthly
fee contemplated by clause (i) above) is approved in advance by the
Retrocessionaires. The Retrocessionaires acknowledge that, while a reduction in
the monthly fee contemplated by clause (i) above is appropriate in the event any
Company Service currently provided by the Companies (or an affiliate of the
Companies) is moved to a third party, there may be circumstances in which the
aggregate amount paid by the Retrocessionaires for Company Services may exceed
$30,000. For as long as the Companies are obligated to perform any Company
Services, not later than twenty (20) days following the end of each calendar
month, the Companies shall submit to the Retrocessionaires in writing an invoice
for the Company Services performed by the Companies during the preceding month
that sets forth, in reasonable detail, costs for services provided by
unaffiliated third parties. The Retrocessionaires shall pay the aggregate amount
shown on each such invoice no later than ten (10) days after receipt of the
invoice, and any monthly payment that is not so paid shall bear interest from
such due date until the date paid at the Treasury Rate.

A-13



--------------------------------------------------------------------------------



 



      5.5     Continued Access to Books and Records Transferred to the
Retrocessionaires. On and after the Transition Date, the Retrocessionaires shall
provide the Companies with access to all information in the possession or
control of the Retrocessionaires which the Companies reasonably request in
connection with the Treaties relating to the preparation or examination of the
Companies’ tax returns and financial statements, the review of payment and
claims procedures, the adequacy of established reserves, the compliance by the
Retrocessionaires with any obligations they have under this Agreement or the
Coinsurance Agreements, and the conduct of any litigation or regulatory dispute
resolution, whether pending or threatened, concerning the Treaties or the
servicing of the Treaties by the Retrocessionaires following the Transition
Date. Such access shall be provided by the Retrocessionaires during normal
business hours of the Retrocessionaires upon forty-eight (48) hours advance
notice or such shorter period if reasonably required in the circumstances. The
Retrocessionaires shall maintain all books, records, files and other information
related to the Treaties for such period of time as specified by applicable laws
and regulations regulating the preservation of books and records.
      5.6     Notice of Actions Received. On and after the date of this
Agreement, the Companies and the Retrocessionaires shall promptly provide each
other with notice of the receipt of any demand letter, summons, complaint,
petition or notice of litigation, and any complaint, notice, inquiry or other
correspondence from any insurance regulatory authority with respect to any of
the Treaties.
      5.7     Systems Support. From the date of this Agreement to the Transition
Date, and in order to facilitate the transfer of the Books and Records on the
Transition Date, the Companies shall cooperate with the Retrocessionaires and
their respective designees in converting the Books and Records from the
Companies’ systems to the Retrocessionaires’ systems. Historical treaty,
accounting, claims, policy master file, retrocession and financial and actuarial
information concerning the Treaties, the Ancillary Agreements and the Existing
Retrocession Agreements will be provided to the Retrocessionaires in formats
reasonably designated thereby with file layouts and mapping documents as
reasonably designated thereby. Any third-party expense incurred by the Companies
in connection with providing any such information in the formats designated
shall be reimbursed by the Retrocessionaires. The Companies will make
appropriate personnel available to respond to questions from the
Retrocessionaires’ systems personnel in order to enable the Retrocessionaires to
understand the data and file layouts and effectuate a transfer of the Books and
Records.
      5.8     Maintenance of Existing Retrocession Agreements. From and after
the date of this Agreement, unless otherwise agreed by the Retrocessionaires,
each of the Companies shall maintain the Existing Retrocession Agreements
related to any Treaty coinsured under the Coinsurance Agreements in full force
and effect without any waiver or modification of the terms thereof or any rights
or obligations thereunder.
      5.9     Novations and Assignments. (a) From and after the date of this
Agreement, the Retrocessionaires and the Companies shall cooperate with each
other and use commercially reasonable efforts to procure the consent of (i) the
relevant Cedent to the novation of each of the Treaties to the Retrocessionaires
pursuant to a Novation Amendment, (ii) the relevant retrocessionaire to the
execution and delivery of an Existing Retrocession Agreement Assignment as to
each of the Existing Retrocession Agreements, and (iii) the appropriate Person
to the assignment or novation to and assumption by the relevant Retrocessionaire
of each of the Ancillary Agreements other than the Deposit Agreement identified
on Schedule 1.3. In no event shall the obligation to use “commercially
reasonable efforts” pursuant to the foregoing sentence require (i) the Companies
or the Retrocessionaires to make any additional payment or concession to any
Cedent or Third Party Retrocessionaire, (ii) the Companies to execute or deliver
a Novation Amendment with respect to a Treaty if any risk assumed thereunder is
currently retroceded to ALR Bermuda under an Existing Retrocession Agreement and
Wilton America does not agree to retrocede such risk to Wilton Bermuda, or
(iii) the Retrocessionaires or the Companies to execute or deliver a Novation
Amendment with respect to any Treaty unless each Third-Party Retrocessionaire
now assuming any risk as to such Treaty under an Existing Retrocession Agreement
has executed an Existing Retrocession Agreement Assignment with respect thereto.
      (b) The Companies shall execute any (i) Novation Amendment executed by the
relevant Retrocessionaire and the relevant Cedent, (ii) Ancillary Agreement
Assignment executed by the relevant counter-party or counter-parties, and
(iii) Existing Retrocession Agreement Assignment executed by the relevant Third
Party Retrocessionaire, in each case in the forms attached hereto as exhibits
and provided that such Novation

A-14



--------------------------------------------------------------------------------



 



Amendment and Existing Retrocession Agreement Assignments do not require the
Companies to make any payment to a third party.
      (c) In the event that the Companies and the Retrocessionaires are unable
to obtain any consent required from any counter-party in order to assign any
Ancillary Agreement to a Retrocessionaire, (i) the Companies shall use
commercially reasonable efforts in cooperation with the relevant
Retrocessionaire to (A) provide or cause to be provided to such Retrocessionaire
the benefits of such Ancillary Agreement and (B) enforce for the benefit of such
Retrocessionaire any rights of either Company arising from such Ancillary
Agreement, and (ii) such Retrocessionaire shall use commercially reasonable
efforts to perform the obligations of the relevant Company under such Ancillary
Agreement. If and when any such required consent to the assignment of an
Ancillary Agreement is obtained, the relevant Company shall promptly assign all
of its rights and obligations thereunder to the relevant Retrocessionaire
without the payment of further consideration therefore, and such
Retrocessionaire shall assume such rights and obligations.
      (d) If a Treaty is novated to a Retrocessionaire pursuant to a Novation
Amendment following the Transition Date, the relevant Company shall transfer all
Books and Records relating to such Treaty to the relevant Retrocessionaire,
subject to such Company’s right to retain copies of any such Books and Records.
      (e) Notwithstanding anything in this Section 5.9 to the contrary, on the
Closing Date, each Existing Retrocession Agreement under which ALR America
retrocedes to ALR Bermuda risks assumed under any of the other Treaties (an
“Inter-Affiliate Agreement”) will be novated in part, by means of a bifurcation
of such Inter-Affiliate Agreement, to substitute Wilton America for ALR America
and Wilton Bermuda for ALR Bermuda as to each Treaty that is a Novated Treaty on
the Closing Date. Following the Closing Date, at such time as any Treaty is
novated to Wilton America, each Inter-Affiliate Agreement covering such Treaty
will be further novated in part to substitute Wilton America for ALR America and
Wilton Bermuda for ALR Bermuda as to such Treaty. The documentation effecting
the partial novations contemplated by this Section 5.9(e) shall be in a form
reasonably satisfactory to the parties hereto. Regardless of whether any
Treaties have not yet been novated at the time in question, the Inter-Affiliate
Agreements shall be finally and completely novated to substitute Wilton America
for ALR America and Wilton Bermuda for ALR Bermuda effective either (i) the last
day of the sixth calendar month following the month in which the Closing Date
falls, or (ii) the last day of such earlier calendar month as the
Retrocessionaires shall elect in their sole discretion.
      (f) Prior to the Closing Date, (i) ALR America and ALR Bermuda will
terminate the Deposit Agreement identified on Schedule 1.3, and (ii) ALR America
will cause all funds on deposit pursuant to such agreement to be returned to ALR
Bermuda.
      5.10     Letters of Credit or Similar Collateral. (a) Following the date
of this Agreement, the Companies and the Retrocessionaires will use their
commercially reasonable efforts to arrange to replace any letters of credit
required to be maintained by the Companies under any Treaty (each, a
“Collateralized Treaty”) with letters of credit provided by the
Retrocessionaires, with such replacement to be effectuated on the Closing Date
or as promptly thereafter as practicable. As to any letters of credit the
Companies continue to maintain following the Closing, the Retrocessionaire
reinsuring the applicable Collateralized Treaty shall reimburse the applicable
Company for (i) all amounts paid or incurred by such Company for such letter of
credit after the Closing Date (excluding letter of credit facility commitment
fees or other similar amounts not specifically relating to the letter of credit
in question), and, (ii) in the event of any draw against any such letter of
credit securing a Collateralized Treaty following the Closing Date, including
without limitation a draw resulting from the non-renewal of such letter of
credit, an amount equal to the amount of such draw. If the Retrocessionaire is
obligated to make any payment under clause (ii) of the preceding sentence, the
Company receiving such payment shall, upon receipt of such payment, assign to
the Retrocessionaire all of its right, title and interest in and to the return
of such collateral under the terms of the applicable Collateralized Treaty. Any
payment to either Company required pursuant to this Section 5.10(a) shall be
made to such Company within five (5) days of the appropriate Retrocessionaire’s
receipt of notice of the event giving rise to such payment, and any payment not
so made to the appropriate Company shall bear interest from such due date until
the date paid at the Treasury Rate.

A-15



--------------------------------------------------------------------------------



 



      (b) Each of the Companies shall provide notice of non-renewal to the
issuer of each letter of credit it maintains with respect to a Collateralized
Treaty on (i) November 15, 2005, if the Closing takes place on or prior to such
date, or (ii) the date that is 45 days prior to the termination of such letter
of credit if the Closing does not take place on or prior to November 15, 2005.
Neither Company shall provide any notice of non-renewal of any letter of credit
it maintains with respect to a Collateralized Treaty prior to the date specified
in this Section 5.10(b). In the event of a draw under a letter of credit by the
Cedent under a Collateralized Treaty as a result of a non-renewal of such letter
of credit, the obligation of the Retrocessionaire reinsuring such Collateralized
Treaty to reimburse the relevant Company for amounts paid or incurred by such
Company with respect to such letter of credit pursuant to Section 5.10(a) shall
cease immediately upon the reimbursement by such Retrocessionaire of the amount
so drawn.
      5.11     Regulatory Filings, Consents and Approvals. The Retrocessionaires
and the Companies shall cooperate and use commercially reasonable efforts to
obtain as promptly as practicable all approvals, authorizations and clearances
of governmental and regulatory authorities to consummate the transactions
contemplated by this Agreement and the Coinsurance Agreements, and shall
cooperate with each other and provide such information and communications to
such governmental and regulatory authorities as the party responsible for
obtaining such approvals may reasonably request. The Retrocessionaires and the
Companies will provide each other and their counsel the opportunity to review in
advance and comment on all such filings with any governmental and regulatory
authorities and will keep each other informed of the status of matters relating
to obtaining the required regulatory approvals. It is expressly understood by
the parties hereto that each party hereto shall use commercially reasonable
efforts to ensure that representatives of both parties shall have the right to
attend and participate in any hearing, proceeding, meeting, conference or
similar event before or with a governmental authority relating to this
Agreement. In the case of a meeting, conference or similar event related in part
to this Agreement and in part to other matters, the parties shall cooperate in
good faith to ensure that each of the parties is able to participate in the
portion of such meeting, conference or similar event that relates solely to this
Agreement; provided, however, that either party shall have the right to exclude
the other party from all or any portion of any meeting, conference or similar
event not relating to this Agreement. In furtherance of the foregoing, each
party shall provide each other reasonable advance notice of any such hearing,
proceeding, meeting, conference or similar event.
      5.12     Other Consents and Approvals. The parties shall cooperate and use
commercially reasonable efforts to obtain all consents, approvals and agreements
of, and to give and make all notices and filings with, any other Person (other
than governmental and regulatory authorities, which are covered under
Section 5.11 of this Agreement) required in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, including without limitation, Cedents and Third-Party Retrocessionaires.
Without limiting the generality of the foregoing, Wilton Bermuda will cause all
shares as to which it holds proxies granted pursuant to the Voting Agreements to
be voted in favor of the transactions contemplated by this Agreement at any
meeting of the shareholders of ALR Holdings. The Retrocessionaires and the
Companies will keep each other informed of the status of matters relating to
obtaining the required approvals. It is expressly understood by the parties
hereto that each party hereto shall use commercially reasonable efforts to
ensure that representatives of both parties shall have the right to attend and
participate in any meeting, conference or similar event involving any Cedent or
Third-Party Retrocessionaire relating to this Agreement. In furtherance of the
foregoing, each party shall provide each other reasonable advance notice of any
such meeting, conference or similar event.
      5.13     HSR Act Filings. If required by law, the parties shall, as
promptly as practicable, file Notification and Report Forms under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and the rules of the Federal Trade Commission (“FTC”) thereunder, with
the FTC and the Antitrust Division of the U.S. Department of Justice (the
“Antitrust Division”) in connection with the transactions contemplated by this
Agreement and the Coinsurance Agreements, and shall use commercially reasonable
efforts to respond as promptly as practicable to all inquiries received from the
FTC or the Antitrust Division for additional information or documentation.
      5.14     Notification of Certain Matters. From the date of this Agreement
to the Closing Date, (a) the Companies shall use commercially reasonable efforts
to conduct their affairs in such a manner so that the

A-16



--------------------------------------------------------------------------------



 



representations and warranties of the Companies contained in Article III hereof
shall continue to be true and correct in all material respects on and as of the
Closing Date as if made on and as of the Closing Date; (b) the Retrocessionaires
shall use their respective commercially reasonable efforts to conduct their
affairs in such a manner so that the representations and warranties of the
Retrocessionaires contained in Article IV hereof shall continue to be true and
correct in all material respects on and as of the Closing Date as if made on and
as of the Closing Date; (c) the Companies shall notify the Retrocessionaires
promptly of any event, condition or circumstance that would reasonably be
expected to give rise to the inability of the Companies to satisfy any of the
conditions precedent to the Closing set forth in Article 6 hereof; and (d) the
Retrocessionaires shall notify the Companies promptly of any event, condition or
circumstance that would reasonably be expected to give rise to the inability of
the Retrocessionaires to satisfy any of the conditions precedent to Closing set
forth in Article 6 hereof. No notification pursuant to this Section 5.14 shall
be deemed to cure any breach for any purpose under this Agreement.
      5.15     Further Assurances. Each of the parties hereto shall execute such
documents and other papers and perform such further acts as may be reasonably
required to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall, at or prior to the Closing Date, use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions precedent to the consummation of the transactions contemplated
hereby, including the execution and delivery of any documents, certificates,
instruments or other papers that are reasonably required for the consummation of
the transactions contemplated hereby. On and after the Transition Date, the
Companies and their respective affiliates will hold any and all payments
received under the Treaties, the Ancillary Agreements or any Existing
Retrocession Agreement that has been assigned to the Retrocessionaires as
received thereby for the benefit of the relevant Retrocessionaire pending
remittance thereto. Each of the Companies shall, upon any request by
Retrocessionaires, take any and all actions reasonably required or appropriate
thereby to further establish, substantiate or perfect the interests created
hereby in favor of the Retrocessionaires, including, without limitation, the
execution and delivery of trust or other agreements reasonably requested by the
Retrocessionaires in order to further establish, substantiate or perfect the
interests created hereby.
      5.16     Use by the Retrocessionaires of the Companies’ Names, Logos or
Service Marks. Except as otherwise agreed in writing, the Retrocessionaires have
not acquired by means of this Agreement or the Coinsurance Agreements or by any
other means, the right to use the names of either of the Companies or any of the
Companies’ service marks, trademarks, designs or logos related to that name. The
Retrocessionaires agree that they will not use such name, service marks,
trademarks, designs or logos unless the relevant Company shall have agreed in
writing to such use; provided, however, that the Retrocessionaires may utilize
the names of the Companies as may be necessary or appropriate for its
administration of the Treaties pursuant to the Coinsurance Agreements.
      5.17     Communications with Cedents and Third Party Retrocessionaires.
(a) Before the Closing Date, all communications with Cedents and Third Party
Retrocessionaires by either the Companies or the Retrocessionaires in connection
with the proposed novation or reinsurance of the Treaties by the
Retrocessionaires as contemplated by this Agreement shall be in such form as
shall be mutually agreed upon by the parties hereto prior to any release
thereof, except for communications with Cedents and Third Party
Retrocessionaires, as the case may be, as required to administer the Treaties
and the Existing Retrocession Agreements in the ordinary course of business. The
Company and the Retrocessionaires shall cooperate fully and promptly regarding
the preparation and distribution of any such communications to Cedents.
      (b) The Retrocessionaires shall send to each Cedent a written notice from
the Companies advising that the Retrocessionaire has been appointed by the
Companies to provide administrative services relating to the Treaties on and
after the Transition Date, and directing that future payments by the Cedent
should be made to the Collections Account (as defined in the Coinsurance
Agreements). The Retrocessionaires shall send such notice at their own expense
by first class U.S. mail promptly after the Closing Date, but in no event later
than the Transition Date.
      5.18     Expenses. Except as otherwise specifically provided in this
Agreement, and except for the Expense Reimbursement Amount, the parties hereto
shall each bear their own respective expenses incurred in

A-17



--------------------------------------------------------------------------------



 



connection with the preparation, execution and performance of this Agreement,
the Coinsurance Agreements, the Novation Amendments, the Existing Retrocession
Agreement Assignments, the Ancillary Agreement Assignments and all other
documentation related hereto and thereto, including without limitation all fees
and expenses of counsel, actuaries and accountants.
      5.19     Intercompany Balances. At the Closing, the Companies shall
provide the Retrocessionaires with a reconciliation of any outstanding balances
that were owing between ALR Bermuda and ALR America under any Existing
Retrocession Agreement as of the Coinsurance Effective Date.
      5.20     Competing Acquisition Proposals. (a) Subject to Sections 5.20(b)
through (d) below, from and after the date of this Agreement until the earlier
of the termination of this Agreement in accordance with its terms or the Closing
Date, none of ALR Holdings, the Companies or any of their respective
Representatives shall (and each of ALR Holdings and the Companies shall cause
their respective Representatives not to), directly or indirectly, (i) initiate,
solicit, encourage or otherwise facilitate any inquiries or the making of any
proposal or offer that constitutes, is intended to result in, or could be
expected to lead to any Competing Acquisition Proposal (as defined below) or
(ii) engage in negotiations or discussions concerning the Treaties or any
Company with, or provide any confidential information with respect to the
Treaties or any Company to, any person making or proposing to make any Competing
Acquisition Proposal. Each of ALR Holdings and each Company will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any Competing
Acquisition Proposal, and will take the necessary steps to promptly inform such
parties of the obligations undertaken in this Section 5.20.
      (b) Notwithstanding anything to the contrary contained in the foregoing
Section 5.20(a), nothing herein shall prohibit ALR Holdings, prior to the
receipt of the approval of its shareholders of the transactions contemplated by
this Agreement (as provided for on Schedule 3.2), (i) from complying with
Rule 14e-2 and Rule 14d-9 under the Securities Exchange Act of 1934, as amended,
with regard to a bona fide tender offer or exchange offer, or (ii) from
participating in negotiations or discussions with or furnishing information to
any person in connection with an unsolicited bona fide Competing Acquisition
Proposal that is submitted in writing by such Person to the Board of Directors
of ALR Holdings after the date of this Agreement and prior to the receipt of the
approval of ALR Holdings’ shareholders of the transactions contemplated by this
Agreement, provided that, prior to participating in any such discussions or
negotiations or furnishing any information (A) ALR Holdings shall promptly
provide the Retrocessionaires with notice of the receipt of any communication
regarding a potential Competing Acquisition Proposal, including the identity of
the person making or proposing to make such Competing Acquisition Proposal and
the material terms thereof, (B) ALR Holdings shall have received from such
person an executed confidentiality agreement on terms not less favorable to ALR
Holdings than the Confidentiality Agreement, a copy of which shall be provided
only for informational purposes to the Retrocessionaires, (C) the Board of
Directors of ALR Holdings shall have concluded in good faith, after obtaining
the advice of its outside financial advisors, that such Competing Acquisition
Proposal is reasonably likely to be or to result in a Superior Proposal (as
defined below), and (D) the Board of Directors of ALR Holdings shall have
concluded in good faith, after obtaining the advice of its outside legal
advisors, that participating in such negotiations or discussions or furnishing
such information is required in order for the Board of Directors of ALR Holdings
to fulfill its fiduciary duties to its shareholders. The Board of Directors of
ALR Holdings shall promptly notify the Retrocessionaires of any material changes
or amendment to the primary terms of such Competing Acquisition Proposal.
      (c) In the event that, prior to the receipt of the approval of its
shareholders of the transactions contemplated by this Agreement (as provided for
on Schedule 3.2), the Board of Directors of ALR Holdings determines in good
faith, after consultation with its financial advisor, that such Competing
Acquisition Proposal is a Superior Proposal, and that, after consultation with
outside legal counsel, the failure to accept such Superior Proposal would be
inconsistent with the fiduciary duties of the Board of Directors of ALR
Holdings, the Board of Directors of ALR Holdings may accept such Superior
Proposal and the Companies may terminate this Agreement in accordance with
Section 9.1.3(b) of this Agreement; provided, however, that prior to any such
acceptance of the Superior Proposal and termination of this Agreement, ALR
Holdings shall (i) notify the Retrocessionaires in writing that it intends to
enter into an agreement relating to a Superior Proposal, which notice shall
include the most recent draft of the relevant acquisition agreement (and which

A-18



--------------------------------------------------------------------------------



 



notice shall give the Retrocessionaires the immediate right to terminate this
Agreement in accordance with Section 9.1.2(b) of this Agreement), (ii) during
the five Business Days following receipt by the Retrocessionaires of such
notice, ALR Holdings shall have offered the Retrocessionaires the opportunity to
make such adjustments to the terms and conditions of this Agreement such that
any Competing Acquisition Proposal is no longer a Superior Proposal, and
(iii) the Board of Directors of ALR Holdings shall have concluded, after
termination of the five Business Day period, that the Competing Acquisition
Proposal giving rise to ALR Holdings’ obligations to provide notice hereunder
continues to be a Superior Proposal. ALR Holdings and the Companies may not
terminate this Agreement under Section 9.1.3(b) in connection with a Superior
Proposal unless ALR Holdings pays to the Retrocessionaires in immediately
available funds the Termination Fee pursuant to Section 9.2 of this Agreement.
ALR Holdings agrees that it will not enter into a binding agreement relating to
a Superior Proposal until at least the sixth Business Day after it has provided
the notice to the Retrocessionaires described above. ALR Holdings further agrees
that it shall notify the Retrocessionaires promptly if ALR Holdings has changed
its intention with respect to entering into the agreement identified in the
notice provided hereunder, whether as a result of the Retrocessionaires
modifying their offer or otherwise.
      (d) For purposes of this Agreement, “Competing Acquisition Proposal” means
any inquiry, proposal or offer from any person relating to (x) any direct or
indirect sale, transfer, pledge, disposition, reinsurance, novation, bulk
reinsurance or other conveyance of rights or interests with respect to the
Treaties other than a transaction expressly provided for herein, (y) a direct or
indirect sale of any of the outstanding shares of, or other securities issued
by, either Company or ALR Holdings or (z) a merger, consolidation, business
combination, reorganization, share exchange, recapitalization, liquidation,
dissolution or similar transaction involving any Company other than a
transaction expressly provided for herein; provided, however, that any such
inquiry, proposal or offer that relates to a transaction that would, by its
terms, be consummated following the consummation of the transactions
contemplated by this Agreement shall not be considered a Competing Acquisition
Proposal so long as such transaction would not interfere with the
Retrocessionaires’ rights hereunder. For purposes of this Agreement, “Superior
Proposal” means any Competing Acquisition Proposal with respect to which any
required financing is committed or, in the good faith judgment of the Board of
Directors of ALR Holdings, based on the advice of its outside financial
advisors, is reasonably capable of being financed by the person making the
proposal and, with respect to which the Board of Directors of ALR Holdings shall
have concluded in good faith is reasonably capable of being completed, taking
into account all legal, financial, regulatory and other aspects of the Competing
Acquisition Proposal and the person making the proposal, and would, if
consummated, result in a transaction more favorable to ALR Holding’s
shareholders from a financial point of view than the transactions contemplated
by this Agreement.
ARTICLE VI
Closing Conditions
      6.1     Conditions to the Retrocessionaires’ Obligations to Close. The
obligation of the Retrocessionaires to close the transactions contemplated under
this Agreement shall be subject to the fulfillment of the following conditions,
any one or more of which may be waived by the Retrocessionaires to the extent
permitted by law:
      6.1.1     Receipt of All Required Closing Date Approvals. All Required
Closing Date Approvals shall have been received, and each Company shall have
delivered to the Retrocessionaires a copy of any Required Closing Date Approval
issued to such Company.
      6.1.2     Representations, Warranties and Covenants. The representations
and warranties of each Company contained in this Agreement that are not
qualified by “materiality” or a “Material Adverse Effect” qualifier shall have
been true and correct in all respects on and as of the date of this Agreement
and shall be true and correct in all material respects on and as of the Closing
Date (unless such representation or warranty is expressly made as of an earlier
date). The representations and warranties of each Company contained in this
Agreement that are qualified by “materiality” or a “Material Adverse Effect”
qualifier shall have been true and correct in all respects on and as of the date
of this Agreement and shall be true and correct in all respects on and as of the
Closing Date (unless such representation or warranty is expressly made as of an
earlier date).

A-19



--------------------------------------------------------------------------------



 



Each Company shall have performed and complied in all material respects with all
agreements, covenants, obligations and conditions required by this Agreement to
be so performed or complied with by such Company at or before the Closing. On
the Closing Date, each Company shall have delivered to the Retrocessionaires a
certificate dated as of the Closing Date and signed by a senior officer of such
Company, to the effect contemplated by this Section 6.1.2.
      6.1.3     Secretary’s Certificates. Each Company shall have delivered to
the Retrocessionaires a certificate of the secretary or assistant secretary
thereof, dated as of the Closing Date, as to the resolutions of the Board of
Directors (or other similar governing body) of such Company authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby to which it is a party, as to the status and signature of
each of its officers who executed and delivered this Agreement and such other
agreements and any other document delivered by it in connection with the
transactions contemplated by this Agreement and such other agreements.
      6.1.4     Injunction and Litigation. There shall be in effect no
injunction, writ, preliminary restraining order or other order issued by any
court of competent jurisdiction directing that the transactions contemplated by
this Agreement or the Coinsurance Agreements not be consummated as herein or
therein provided.
      6.1.5     Third-Party Retrocessionaires. Each Third-Party Retrocessionaire
that has accepted any risk arising under any Novated Treaty shall have, as to
the Existing Retrocession Agreement applicable to such Novated Treaty, either
(i) executed an Existing Retrocession Agreement Assignment or (ii) on terms
approved by the Retrocessionaires, which approval shall not be unreasonably
withheld, confirmed in writing to the Retrocessionaires that it will continue to
provide coverage with respect to such Novated Treaty under the terms of the
relevant Existing Retrocession Agreement for the duration of the term thereof.
      6.1.6     Cedents. Either (a) the Cedent under each Treaty shall have
provided to the Retrocessionaires a confirmation in the form of Exhibit E hereto
indicating that the information therein is correct, and such information shall
have been determined to be, in the reasonable judgment of the Retrocessionaires,
consistent in all material respects with (i) information contained in the Books
and Records of the relevant Company and (ii) information provided prior to the
date of this Agreement by the Companies to the Retrocessionaires or (b) the
Retrocessionaires shall have otherwise received the information called for by
Exhibit E with respect to each Treaty, and such information shall have been
determined to be, in the reasonable judgment of the Retrocessionaires,
consistent in all material respects with (x) information contained in the Books
and Records of the relevant Company and (y) information provided prior to the
date of this Agreement by the Companies to the Retrocessionaires.
      6.2     Conditions to the Company’s Obligations to Close. The obligation
of the Companies to close the transactions contemplated under this Agreement
shall be subject to the fulfillment of the following conditions, any one or more
of which may be waived by the Companies to the extent permitted by law:
      6.2.1     Receipt of All Required Closing Date Approvals. All Required
Closing Date Approvals shall have been received, and each Retrocessionaire shall
have delivered to the Companies a copy of any Required Closing Date Approval
issued to such Retrocessionaire.
      6.2.2     Representations, Warranties and Covenants. The representations
and warranties of each Retrocessionaire contained in this Agreement that are not
qualified by “materiality” or a “Material Adverse Effect” qualifier shall have
been true and correct in all respects on and as of the date of this Agreement
and shall be true and correct in all material respects on and as of the Closing
Date (unless such representation or warranty is expressly made as of an earlier
date). The representations and warranties of each Retrocessionaire contained in
this Agreement that are qualified by “materiality” or a “Material Adverse
Effect” qualifier shall have been true and correct in all respects on and as of
the date of this Agreement and shall be true and correct in all respects on and
as of the Closing Date (unless such representation or warranty is expressly made
as of an earlier date).Each Retrocessionaire shall have performed and complied
in all material respects with all agreements, covenants, obligations and
conditions required by this Agreement to be so performed or complied with by
such Retrocessionaire at or before the Closing. On the Closing Date, each
Retrocessionaire shall have

A-20



--------------------------------------------------------------------------------



 



delivered to the Companies a certificate dated as of the Closing Date and signed
by a senior officer of such Retrocessionaire, to the effect contemplated by this
Section 6.2.2.
      6.2.3     Secretary’s Certificates. Each Retrocessionaire shall have
delivered to the Companies a certificate of the secretary or assistant secretary
thereof, dated as of the Closing Date, as to the resolutions of the Board of
Directors (or other similar governing body) of such Retrocessionaire authorizing
the execution, delivery and performance of this Agreement and the other
agreements contemplated hereby to which it is a party, as to the status and
signature of each of its officers who executed and delivered this Agreement and
such other agreements and any other document delivered by it in connection with
the transactions contemplated by this Agreement and such other agreements.
      6.2.4     Injunction and Litigation. There shall be in effect no
injunction, writ, preliminary restraining order or other order issued by any
court of competent jurisdiction directing that the transactions contemplated by
this Agreement or the Coinsurance Agreements not be consummated as herein or
therein provided.
ARTICLE VII
Survival of Representations and Warranties
      Except for the representations and warranties made by the Companies in
Section 3.1 and those made by the Retrocessionaires in Section 4.1, each of
which shall survive the Closing indefinitely, the representations and warranties
made by the Companies and the Retrocessionaires in this Agreement or in any
certificate delivered by the Company or the Retrocessionaires pursuant hereto,
shall survive for a period of eighteen (18) months following the Closing Date.
All claims for inaccuracy or breach of any representation or warranty will be
deemed waived unless notice of such inaccuracy or breach shall have been given
to the breaching party prior to the expiration of the survival period set forth
in this Article VII, in which case such representation or warranty shall survive
to the extent of the claim referred to in such notice until such claim has been
resolved.
ARTICLE VIII
Indemnification
      8.1     Indemnification by the Companies. Subject to the limitations set
forth in Article VII and elsewhere in this Article VIII, each Company, severally
and not jointly, shall indemnify, defend and hold harmless each
Retrocessionaire, each of its affiliates, and each of their respective
directors, officers and employees (the “Retrocessionaire Indemnified Parties”)
from and against all costs and expenses (including reasonable attorneys’,
accountants’ and actuaries’ fees and disbursements, and any other costs and
expenses incident to any suit, action or proceeding), damages, losses, charges,
deficiencies, liabilities, obligations, claims or judgments (“Loss” or “Losses”)
arising or resulting from:
      (a) any breach of any representation or warranty made by such Company in
this Agreement or from any misrepresentation in any certificate furnished
hereunder by such Company;
      (b) any breach of any covenant of such Company in this Agreement;
      (c) any Excluded Liability; and
      (d) any successful enforcement of the obligations contained in this
Section 8.1 against either Company.
      8.2     Indemnification by the Retrocessionaires. Subject to the
limitations set forth in Article VII and elsewhere in this Article VIII, each
Retrocessionaire, severally and not jointly, shall indemnify, defend and hold
harmless each Company, each of its affiliates, and each of their respective
directors, officers and employees (the “Company Indemnified Parties”) from and
against all costs and expenses (including reasonable attorneys’, accountants’
and actuaries’ fees and disbursements, and any other costs and expenses

A-21



--------------------------------------------------------------------------------



 



incident to any suit, action or proceeding), damages, losses, charges,
deficiencies, liabilities, obligations, claims or judgments (“Loss” or “Losses”)
arising or resulting from:
      (a) any breach of any representation or warranty made by such
Retrocessionaire in this Agreement or from any misrepresentation in any
certificate furnished hereunder by such Retrocessionaire;
      (b) any breach of any covenant of such Retrocessionaire in this Agreement;
      (c) any Assumed Liability;
      (d) any Retrocessionaire Extracontractual Liability; and
      (e) any successful enforcement of the obligations contained in this
Section 8.2 against either Retrocessionaire.
      8.3     Limitations. (a) Notwithstanding anything in Section 8.1(a) to the
contrary, (i) the Companies shall have no liability to the Retrocessionaire
Indemnified Parties with respect to the matters described in Section 8.1(a)
unless and until the total of all Losses with respect to such matters exceeds
$25,000.00, and then only for the amount by which such Losses exceed $25,000.00;
and (ii) in no event shall the Companies’ obligations under Section 8.1(a)
exceed $2,000,000.00 in the aggregate.
      (b) Notwithstanding anything in Section 8.2(a) to the contrary, (i) the
Retrocessionaires shall have no liability to the Company Indemnified Parties
with respect to the matters described in Section 8.2(a) unless and until the
total of all Losses with respect to such matters exceeds $25,000.00, and then
only for the amount by which such Losses exceed $25,000.00; and (ii) in no event
shall the Retrocessionaires’ obligations under Section 8.2(a) exceed
$2,000,000.00 in the aggregate.
      8.4     Notice of Claim. As soon as reasonably practicable, but in no
event subsequent to the first to occur of the expiration of the relevant
survival period of a representation or warranty (as set forth in Article VII) or
thirty (30) days after receipt by an indemnified party hereunder of written
notice of any demand, claim or circumstances which, upon the lapse of time,
would give rise to a claim or the commencement (or threatened commencement) of
any action, proceeding or investigation (a “Claim”) that may result in a Loss,
such indemnified party shall give notice thereof (“Claims Notice”) to the
indemnifying party. The Claims Notice shall describe the Claim in reasonable
detail, and shall indicate the amount (if quantifiable and estimated, if
necessary) of the Loss that has been or may be suffered by such indemnified
party. The failure of the indemnified party to give the Claims Notice within in
the time provided for herein shall not affect the indemnifying party’s
obligation under this Article VIII except if, and then only to the extent that,
such failure prejudices the indemnifying party or its ability to defend such
Claim.
      8.5     Opportunity to Defend. Within thirty (30) days of receipt of any
Claims Notice given pursuant to Section 8.4, the indemnifying party shall notify
the indemnified party in writing of the acceptance of or objection to the Claim
and whether the indemnifying party will indemnify the indemnified party and, in
the case of a Claim by a third party, defend the same at the expense of the
indemnifying party with counsel selected by the indemnifying party (who shall be
approved in writing by the indemnified party, such approval not to be
unreasonably withheld); provided that the indemnified party shall at all times
have the right to fully participate in the defense of any third-party Claim at
its own expense or, as provided herein below, at the expense of the indemnifying
party. Failure by the indemnifying party to object in writing within such thirty
(30) day period shall be deemed to be acceptance of the Claim by the
indemnifying party. In the event that the indemnifying party objects to a
third-party Claim within said thirty (30) day period or does not object but
fails to vigorously defend and appears to be unable or unwilling to meet its
indemnification obligations hereunder, the indemnified party shall have the
right, but not the obligation, to undertake the defense, and to compromise
and/or settle (in the exercise of reasonable business judgment) such Claim.
Except as provided in the preceding sentence, the indemnified party shall not
compromise and/or settle any third-party Claim without the prior written consent
of the indemnifying party. If a third-party Claim is one that cannot by its
nature be defended solely by the indemnifying party, the indemnified party shall
make available all information and assistance that the indemnifying party may
reasonably request, provided that any associated expense shall be paid by the
indemnifying party.

A-22



--------------------------------------------------------------------------------



 



      8.6     Exclusive Remedy; Additional Limitations. If the Closing occurs,
the indemnification remedies provided in this Article VIII shall be the
exclusive remedies available to the Company Indemnified Parties and the
Retrocessionaire Indemnified Parties with respect to any breach of
representation, warranty, covenant or other obligation under this Agreement or
any document or instrument delivered under this Agreement (other than the
Coinsurance Agreement, any Novation Amendment, Existing Retrocession Agreement
Assignment or any Ancillary Agreement Assignment) or otherwise arising out of,
resulting from or related to the transactions contemplated by this Agreement.
Neither party shall be entitled to indemnification unless the party seeking
indemnification makes claim therefor pursuant to the procedures set forth in
Section 8.4 of this Agreement. In addition, for purposes of determining any
indemnifiable amount under this Agreement or the agreements contemplated hereby,
the amount of a Loss shall be reduced by any net tax benefit to the indemnified
party from the Loss and any insurance proceeds or indemnity, contribution or
similar payments recoverable by the indemnified party from any third party with
respect to the Loss. Except as otherwise expressly set forth in this Agreement
with respect to any Company Extracontractual Liability or Retrocessionaire
Extracontractual Liability, in no event shall the indemnifying party under this
Article VIII have liability to the indemnified party for any consequential,
special, incidental, indirect, or punitive damages, lost revenue, profits or
income, diminution in value, loss of business reputation or opportunity or
similar items; provided, that the term “Loss” shall be deemed to include, and
the Retrocessionaires shall be entitled to recover, lost revenue, profits or
income under the Treaties, the Existing Retrocession Agreements and the
Ancillary Agreements.
      8.7     Maintenance of Statutory Capital and Surplus. (a) During the
period ending on the later of the date (i) that is eighteen (18) months
following the Closing Date or (ii) on which all outstanding Claims by the
Retrocessionaire Indemnified Parties for indemnification with respect to the
matters described in Section 8.1(a) of this Agreement are finally resolved (the
“Capital and Surplus Maintenance Period”), each Company shall maintain statutory
capital and surplus equal to at least $2,000,000.00.
      (b) During the Capital and Surplus Maintenance Period, ALR Holdings shall
not take any action, and shall not cause the Companies to take any action,
including, without limitation, the declaration and payment of any dividend or
distribution, that would reduce the statutory capital and surplus of either
Company below the levels set forth in Section 8.7(a) of this Agreement.
ARTICLE IX
Termination
      9.1     Termination. This Agreement may be terminated as provided in this
Section 9.1.
      9.1.1     This Agreement may be terminated at any time before the Closing,
by mutual written agreement of the Companies and the Retrocessionaires.
      9.1.2     The Retrocessionaires may terminate this Agreement at any time
prior to Closing:
      (a) for material breach by either of the Companies of any of the terms or
conditions of this Agreement or for failure of any condition to Closing, the
satisfaction of which is solely within the Companies’ control; provided,
however, that the Companies shall have ten (10) days to cure any such breach or
satisfy any such condition after receipt of notice thereof by the Companies from
the Retrocessionaires; or
      (b) if ALR Holdings provides the Retrocessionaires with notice pursuant to
Section 5.20(c)(i) that it intends to enter into a binding written agreement for
a Superior Proposal (in which case ALR Holdings shall promptly pay to the
Retrocessionaires the Termination Fee in accordance with Section 9.2(iv)(A)
below).
      9.1.3     The Companies may terminate this Agreement at any time prior to
Closing:
      (a) for material breach by the Retrocessionaires of any of the terms or
conditions of this Agreement or for failure of any condition to Closing, the
satisfaction of which is solely within the Retrocessionaires’ control; provided,
however, that the Retrocessionaires shall have ten (10) days to cure any such
breach or satisfy any such condition after receipt of notice thereof by the
Retrocessionaires from the Companies; or

A-23



--------------------------------------------------------------------------------



 



      (b) if (i) the Board of Directors of ALR Holdings authorizes ALR Holdings,
subject to complying with the terms of this Agreement, to enter into a binding
written agreement concerning a transaction that constitutes a Superior Proposal,
(ii) ALR Holdings notifies the Retrocessionaires in writing pursuant to
Section 5.20(c)(i) that it intends to enter into such an agreement, and
(iii) ALR Holdings, prior to such termination, pays to the Retrocessionaires the
fee required to be paid pursuant to Section 9.2(iv)(B) of this Agreement.
      9.1.4     Either the Companies or the Retrocessionaires may terminate this
Agreement at any time prior to Closing for failure of any condition to Closing,
the satisfaction of which is not within either the Companies’ or the
Retrocessionaires’ control, or otherwise is not the result of any act or
omission on the part of any party; provided, however, that in the event this
Agreement is terminated by either party due to the failure of ALR Holdings’
shareholders, at a meeting duly held, to approve the transactions contemplated
hereby, the Retrocessionaires shall be entitled to receive from ALR Holdings the
aggregate amount of all out-of-pocket expenses incurred by Retrocessionaires and
their affiliates in connection with the transactions contemplated by this
Agreement (including but not limited to the fees and expenses of outside
counsel, accountants and actuaries) not previously reimbursed by the Companies
(the “Unreimbursed Expense Amount”), as set forth in Section 9.2 of this
Agreement.
      9.1.5     Either the Company or the Retrocessionaires may terminate this
Agreement if Closing hereunder has not occurred on or prior to January 2, 2006.
      9.2     Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1 hereof, notice of termination shall be given pursuant to the notice
provisions herein, and the transactions contemplated by this Agreement shall be
terminated without further action by any party except that (i) the provisions of
Sections 5.18, 10.1, 10.6, 10.7 and 10.8 shall remain in full force and effect,
(ii) such termination shall not in any way limit or restrict the rights and
remedies of any party hereto against any other party which has breached any of
the representations, warranties, covenants, agreements or other provisions of
this Agreement prior to termination hereof, (iii) any confidentiality
obligations of the parties (arising under this Agreement or under the
Confidentiality Agreement) shall survive such termination, and (iv) (A) in the
event that this Agreement is terminated by the Retrocessionaires pursuant to
Section 9.1.2(b), then ALR Holdings shall promptly, but in no event later than
three (3) Business Days after the Retrocessionaires have provided notice of
termination in accordance with this Section 9.2, pay to the Retrocessionaires a
single, lump-sum termination fee (the “Termination Fee”) equal to the sum of
(x) $500,000 plus (y) the Unreimbursed Expense Amount, (B) in the event that
this Agreement is terminated by the Retrocessionaires pursuant to Section 9.1.4
due to the failure of ALR Holdings’ shareholders, at a meeting duly held, to
approve the transactions contemplated hereby, then ALR Holdings shall promptly,
but in no event later than three (3) Business Days after the Retrocessionaires
have provided notice of termination in accordance with this Section 9.2, pay to
the Retrocessionaires the Unreimbursed Expense Amount, (C) in the event that
this Agreement is to be terminated by ALR Holdings and the Companies pursuant to
Section 9.1.3(b), then ALR Holdings shall promptly, but in no event later than
the time it delivers to the Retrocessionaires notice of termination in
accordance with this Section 9.2, pay the Termination Fee to the
Retrocessionaires, and (D) in the event that this Agreement is to be terminated
by ALR Holdings and the Companies pursuant to Section 9.1.4 due to the failure
of ALR Holdings’ shareholders, at a meeting duly held, to approve the
transactions contemplated hereby, then ALR Holdings shall promptly, but in no
event later than three (3) Business Days after it delivers to the
Retrocessionaires notice of termination in accordance with this Section 9.2, pay
to the Retrocessionaires the Unreimbursed Expense Amount. Any payments pursuant
to this Section 9.2 shall be made by wire transfer of same day funds to an
account or accounts designated in writing by the party entitled to such payment.
ARTICLE X
Miscellaneous Provisions
      10.1     Notice. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) received by the receiving

A-24



--------------------------------------------------------------------------------



 



party if mailed via United States registered or certified mail, return receipt
requested, (b) received by the receiving party if mailed by United States
overnight express mail, (c) sent by facsimile or telecopy machine, followed by
confirmation mailed by United States first-class mail or overnight express mail,
or (d) delivered in person or by commercial courier against proof of receipt to
the parties at the following addresses:
      If to the Retrocessionaires, to:


  Wilton Reinsurance Bermuda Limited   Par La Ville Place   14 Par la Ville Road
  P.O. Box HM 3379   Hamilton HM PX Bermuda   Attention: Chief Executive Officer
  Fax: (441) 295-6821     Wilton Reassurance Company   187 Danbury Road  
Riverview Building, 3rd Floor   Wilton, Connecticut 06897   Attention: Chief
Executive Officer   Fax: (203) 762-4445

      With a concurrent copy to each of:


  Wilton Services, Inc.   187 Danbury Road   Riverview Building, 3rd Floor  
Wilton, Connecticut 06897   Attention: General Counsel   Fax: (203) 762-4445    
David A. Massey, Esq.   Sutherland Asbill & Brennan LLP   1275 Pennsylvania
Ave., NW   Washington, DC 20004-2415   Fax: (202) 637-3593

      If to the Companies, to:


  Annuity and Life Reassurance America, Inc.   124 Palasido Avenue   Windsor,
Connecticut 06095   Attention: Chief Executive Officer   Fax: (860) 285-0233    
Annuity and Life Reassurance, Ltd.   Cumberland House   1 Victoria Street  
Hamilton, Bermuda HM 11   Attention: Chief Executive Officer   Fax:
(441) 296-7665

      With a concurrent copy to each of:


  Annuity and Life Re (Holdings), Ltd.   Cumberland House   1 Victoria Street  
Hamilton, Bermuda HM 11

A-25



--------------------------------------------------------------------------------



 



  Attention: Chief Executive Officer   Fax: (441) 296-7665     Robert C.
Juelke, Esq.   Drinker, Biddle & Reath LLP   One Logan Square   18th and Cherry
Streets   Philadelphia, PA 19103-6996   Fax: (215) 988-2757

      Any party may change the names or addresses where notice is to be given by
providing notice to the other party of such change in accordance with this
Section 10.1.
      10.2     Entire Agreement. This Agreement, including the Exhibits and
Schedules hereto, the Coinsurance Agreements, and the other agreements entered
into or to be entered into in connection herewith constitute the sole and entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior discussions and agreements between the parties with
respect to the subject matter hereof, which are merged with and into this
Agreement.
      10.3     Assignment. This Agreement shall not be assigned by either of the
parties hereto without the prior written consent of the other party.
      10.4     Waivers and Amendments. Any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof.
Such waiver must be in writing and must be executed by an executive officer of
such party. A waiver on one occasion will not be deemed to be a waiver of the
same or any other term or condition on a future occasion. This Agreement may be
modified or amended only by a writing duly executed by an executive officer of
each of the Companies and each of the Retrocessionaires.
      10.5     No Third Party Beneficiaries. Except as provided in Article VIII,
the terms and provisions of this Agreement are intended solely for the benefit
of the Companies and the Retrocessionaires and their permitted successors and
assigns, and it is not the intention of the parties to confer rights as a
third-party beneficiary to this Agreement upon any other person.
      10.6     Public Announcements. At all times at or before the Closing, the
Companies, on the one hand, and the Retrocessionaires, on the other hand, will
consult with the other before issuing or making any reports, statements or
releases to the public with respect to this Agreement or the transactions
contemplated hereby and will use good faith efforts to obtain the other party’s
approval of the form, content and timing of any public report, statement or
release to be made solely on behalf of a party. If the Companies and the
Retrocessionaires are unable to agree upon or approve the form, content and
timing of any such public report, statement or release and such report,
statement or release is, in the opinion of legal counsel to the party wishing to
make such report, statement or release, required by law or by legal disclosure
obligations, then such party may make or issue the legally required report,
statement or release.
      10.7     Confidentiality. Each of the Companies, on the one hand, and the
Retrocessionaires, on the other hand, will hold, and will cause its respective
Representatives to hold, in strict confidence, unless compelled to disclose by
judicial or administrative process (including, without limitation, in connection
with obtaining any Required Closing Date Approval) or by other requirements of
law, all confidential documents and confidential information concerning the
other party furnished to it by the other party or such other party’s
Representatives in connection with this Agreement or the transactions
contemplated hereby (“Confidential Information”), except to the extent that such
documents or information can be shown to have been (a) previously lawfully known
by the party receiving such documents or information, (b) in the public domain
through no fault of the receiving party, or (c) later acquired by the receiving
party from other sources not themselves bound by, and in breach of, a
confidentiality agreement. Neither the Companies, on the one hand, nor the
Retrocessionaires, on the other hand, will disclose or otherwise provide any
such Confidential Information to any other person, except to that party’s
respective auditors, actuaries, attorneys, financial advisors and other
consultants who need access to such Confidential Information in connection with
this Agreement and the transactions contemplated hereby. If this Agreement is
terminated pursuant to Article IX, each of the parties will return to

A-26



--------------------------------------------------------------------------------



 



the other party all Confidential Information furnished to that party by the
other party, and retrieve and destroy all copies of such Confidential
Information distributed to any other person, provided that the Retrocessionaires
shall be entitled to maintain one copy solely for archival purposes.
      10.8     Governing Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts entered into therein, without reference to principles of choice of
law or conflicts of laws of that or any other jurisdiction. Each party hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of any
State or Federal Court sitting in New York, over any suit, action or proceeding
arising out of or relating to this Agreement. Each party hereto agrees that
service of any process, summons, notice or document by U.S. registered mail
addressed to such party shall be effective service of process for any action,
suit or proceeding brought against such party in such court. Each party hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each party hereto agrees that final judgment in any
such action, suit or proceeding brought in any such court shall be conclusive
and binding upon such party and may be enforced in any other courts to whose
jurisdiction such party may be subject, by suit upon such judgment.
      10.9     Arbitration. (a) Except as provided in Section 5.2(c) of this
Agreement, after the Closing Date, any dispute between the parties relating in
any way to this Agreement, the Novation Amendments, the Existing Retrocession
Agreement Assignments, the Ancillary Agreement Assignments or the transactions
contemplated hereby and thereby (including without limitation any dispute
relating to the formation of a contract) shall be decided through negotiation
and, if necessary, arbitration as set forth in Schedule 10.9 hereto.
      (b) The parties intend this Section 10.9 to be enforceable in accordance
with the United States Federal Arbitration Act (9 U.S.C., Section 1) including
any amendments to that Act which are subsequently adopted. In the event that
either party refuses to submit to arbitration as required by Section 10.9(a),
the other party may request the court specified in Section 10.8 to compel
arbitration in accordance with the Federal Arbitration Act.
      10.10     Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto. Each counterpart may be delivered by facsimile transmission, which
transmission shall be deemed delivery of an originally executed document.
      10.11     Headings. The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
      10.12     Severability. If any provision of this Agreement other than any
provision of Article II, Article III or Article VIII is held to be illegal,
invalid or unenforceable under any present or future law or is determined by a
court of competent jurisdiction to be unenforceable, and if the rights or
obligations of the Companies or the Retrocessionaires under this Agreement will
not be materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.
[Signature pages follow]

A-27



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.


  PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA     /s/ Perry H. Braun  
 
  By:   Perry H. Braun

  Title:  Senior Vice President



  WILTON REINSURANCE BERMUDA LIMITED     /s/ Michael N. Smith  
 
  By:   Michael N. Smith

  Title:  Chief Executive Officer



  ANNUITY AND LIFE REASSURANCE AMERICA, INC.     /s/ John W. Lockwood  
 
  By:   John W. Lockwood

  Title:  Chief Financial Officer



  ANNUITY AND LIFE REASSURANCE, LTD.     /s/ John F. Burke  
 
  By:   John F. Burke

  Title:  Chief Executive Officer

      Annuity and Life Re (Holdings), Ltd. hereby executes this Agreement solely
for the purposes of Sections 5.20, 8.7(b) and 9.2 hereof.


  ANNUITY AND LIFE RE (HOLDINGS), LTD.     /s/ John F. Burke  
 
  By:   John F. Burke

  Title:  Chief Executive Officer

A-28



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[To be used if counterparty will novate]
FORM OF ANCILLARY AGREEMENT NOVATION AGREEMENT
      THIS NOVATION AGREEMENT (this “Agreement”), is made and entered into as of
[                    ] by and among ANNUITY AND LIFE REASSURANCE AMERICA, INC.,
a Connecticut insurance company (“Transferor”), PRUDENTIAL SELECT LIFE INSURANCE
COMPANY OF AMERICA*, a Minnesota insurance company (“Transferee”), and the
counterparties identified on the signature page hereto (collectively, the
“Counterparties” and each a “Counterparty”).
RECITALS
      WHEREAS, pursuant to the Master Agreement (the “Master Agreement”), dated
as of [                    ], 2005, by and between Transferor, Annuity and Life
Reassurance, Ltd., a Bermuda insurance company (“ALR Bermuda” and, together with
Transferor, the “ALR Companies”), Transferee, and Wilton Re Bermuda Limited, a
Bermuda insurance company (“Wilton Bermuda” and together with Transferee the
“Wilton Companies”), the ALR Companies have agreed to reinsure the Treaties (as
defined in the Master Agreement) with, and/or novate the Treaties to, the
relevant Wilton Companies;
      WHEREAS, there are certain agreements ancillary to the Treaties, including
the [                    ] agreement between Transferor and the Counterparties,
a true and correct copy of which, together with all amendments thereto, is
attached as Exhibit A hereto (the “Ancillary Agreement”);
      WHEREAS, Transferor desires to novate to the Transferee, and Transferee
desires to assume from Transferor, the Ancillary Agreement in accordance with
the terms hereof and to substitute Transferee for Transferor for all purposes as
a party to the Ancillary Agreement with respect to all rights and obligations of
Transferor under such agreement; and
      WHEREAS, each Counterparty is willing to agree to such novation of the
Ancillary Agreement;
      NOW THEREFORE, in consideration of the foregoing recitals, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
      Section 1.01     Novation. (a) Effective as of 11:59 p.m. Eastern time on
[                    ] (the “Effective Time”), Transferee agrees with Transferor
to perform the Ancillary Agreement, to be bound by all of the terms and
conditions of the Ancillary Agreement, and to perform all of Transferor’s
duties, obligations and liabilities under the Ancillary Agreement to the same
extent as if Transferee were an original party to the Ancillary Agreement
instead of Transferor, provided that Transferee shall enjoy all of Transferor’s
rights under the Ancillary Agreement.
      (b) Effective at the Effective Time, each Counterparty accepts the
liability of Transferee under the Ancillary Agreement in lieu of the liability
of Transferor, agrees to Transferee being bound by all of the terms and
conditions of the Ancillary Agreement, and to Transferee performing all of
Transferor’s duties, obligations and liabilities under the Ancillary Agreement
to the same extent as if Transferee were a party to the Ancillary Agreement
instead of Transferor, and agrees that Transferee shall enjoy all of
Transferor’s rights under the Ancillary Agreement.
      (c) Effective at the Effective Time, each Counterparty releases and
forever discharges Transferor from any liability under the Ancillary Agreement,
from performing the Ancillary Agreement and any of its terms and conditions,
from all of Transferor’s duties, obligations and liabilities under the Ancillary
Agreement, and from all claims, demands actions and causes of actions which such
Counterparty ever had, now has or may
 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company of America.

A-29



--------------------------------------------------------------------------------



 



hereafter have against Transferor in any way arising out of, resulting from or
related to the Ancillary Agreement.
      Section 1.02     Continued Effectiveness. Transferee and each Counterparty
hereby ratify and confirm that the Ancillary Agreement shall continue among them
in full force and effect and the terms and conditions of this Agreement shall
form part of the Ancillary Agreement.
      Section 1.03     Transferred Rights, Duties and Obligations. All rights,
duties, obligations and liabilities transferred to Transferee pursuant to this
Agreement shall apply whether the right, duty, obligation or liability arose
prior to or after the Effective Time.

A-30



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
           day of [                    ], 2005.


  PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA



 
 
  By:   Title:     ANNUITY AND LIFE REASSURANCE AMERICA, INC.



 
 
  By:   Title:     COUNTERPARTIES:     [COUNTERPARTY]



 
 
  By:   Title:     [COUNTERPARTY]



 
 
  By:   Title:

A-31



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[To be used if counterparty will not novate]
FORM OF ANCILLARY AGREEMENT ASSIGNMENT AGREEMENT
      THIS ASSIGNMENT AGREEMENT (this “Agreement”), is made and entered into as
of [                    ] by and among ANNUITY AND LIFE REASSURANCE AMERICA,
INC., a Connecticut insurance company (“Transferor”) and PRUDENTIAL SELECT LIFE
INSURANCE COMPANY OF AMERICA*, a Minnesota insurance company (“Transferee”).
RECITALS
      WHEREAS, pursuant to the Master Agreement (the “Master Agreement”), dated
as of [                    ], 2005, by and between Transferor, Annuity and Life
Reassurance, Ltd., a Bermuda insurance company (“ALR Bermuda” and, together with
Transferor, the “ALR Companies”), Transferee, and Wilton Re Bermuda Limited, a
Bermuda insurance company (“Wilton Bermuda” and together with Transferee the
“Wilton Companies”), the ALR Companies have agreed to reinsure the Treaties (as
defined in the Master Agreement) with, and/or novate the Treaties to, the
relevant Wilton Companies;
      WHEREAS, there are certain agreements ancillary to the Treaties, including
the [                    ] agreement between Transferor and the counterparties
identified on the signature page hereto (collectively, the “Counterparties” and
each a “Counterparty”), a true and correct copy of which, together with all
amendments thereto, is attached as Exhibit A hereto (the “Ancillary Agreement”);
      WHEREAS, Transferor desires to assign to the Transferee, and Transferee
desires to assume from Transferor, the Ancillary Agreement in accordance with
the terms hereof; and
      WHEREAS, the Transferor and Transferee desire that each Counterparty
consent, and each Counterparty is willing to consent, to such assignment and
assumption of the Ancillary Agreement;
      NOW THEREFORE, in consideration of the foregoing recitals, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
      Section 1.01     Assignment and Assumption. Transferor hereby assigns to
Transferee, and its successors and permitted assigns, as of the 11:59 Eastern
time on [                    ] (the “Effective Time”), its respective rights,
interests, liabilities and obligations in the Ancillary Agreement, and
Transferee hereby accepts such transfer and assignment and assumes, and releases
and discharges Transferor and its affiliates, and their respective successors
and assigns, from, and agrees to pay, perform, discharge and be bound by all the
terms, covenants, conditions and obligations in and under, the Ancillary
Agreement.
      Section 1.02     Transferred Rights, Duties and Obligations. All rights,
duties, obligations and liabilities transferred to Transferee pursuant to this
Agreement shall apply whether the right, duty, obligation or liability arose
prior to or after the Effective Time.

 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company of America.

A-32



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
           day of [                    ], 2005.


  PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA



 
 
  By:   Title:     ANNUITY AND LIFE REASSURANCE AMERICA, INC.



 
 
  By:   Title:

CONSENT:
      The undersigned counterparties hereby consent to the foregoing assignment
by the Transferor to the Transferee; provided, that such assignment shall not
relieve the Transferor of any obligation or liability under the Ancillary
Agreement.


  [COUNTERPARTY]



 
 
  By:   Title:     [COUNTERPARTY]



 
 
  By:   Title:

A-33



--------------------------------------------------------------------------------



 



EXHIBIT B
COINSURANCE AGREEMENT
Between
ANNUITY AND LIFE REASSURANCE AMERICA, INC.,
(referred to as the Company)
and
PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA*,
(referred to as the Retrocessionaire)
Dated [                    ], 2005
Effective June 30, 2005

 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company of America.

A-34



--------------------------------------------------------------------------------



 



COINSURANCE AGREEMENT
      THIS COINSURANCE AGREEMENT (the “Agreement”), is made and entered into
this [     ] day of [                    ], 2005, by and between ANNUITY AND
LIFE REASSURANCE AMERICA, INC., a Connecticut insurance company (the “Company”)
and PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA, a Minnesota insurance
company (“Retrocessionaire”).
      WHEREAS, the Company, Annuity and Life Reassurance, Ltd., a Bermuda
insurance company (“ALR Bermuda”), Retrocessionaire and Wilton Reinsurance
Bermuda Limited, a Bermuda insurance company (“Wilton Bermuda,”) have entered
into that certain Master Agreement, dated August [     ], 2005 (the “Master
Agreement”) and attached as Exhibit A hereto, pursuant to which the Company and
ALR Bermuda have agreed to retrocede, and Retrocessionaire and Wilton Bermuda
have agreed to reinsure, certain reinsurance treaties;
      WHEREAS, as contemplated by the Master Agreement, the Company wishes to
retrocede to the Retrocessionaire, and the Retrocessionaire wishes to indemnity
reinsure, on a one-hundred percent (100%) coinsurance basis, such reinsurance
treaties; and
      WHEREAS, following the Transition Date, the Company desires that the
Retrocessionaire perform, and the Retrocessionaire wishes to perform,
administrative functions on behalf of the Company with respect to the Covered
Treaties as well as certain agreements related thereto.
      NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company and the
Retrocessionaire agree as follows:
ARTICLE I
Basis of Coinsurance and Business Coinsured
      1.01     Coinsurance.
      (a) Subject to the terms and conditions of this Agreement, the Company
hereby retrocedes on a coinsurance basis to the Retrocessionaire as of the
Effective Time, and the Retrocessionaire hereby accepts and agrees to assume and
indemnity reinsure on a coinsurance basis as of the Effective Time, one hundred
percent (100%) of the Reinsured Liabilities. This is an Agreement for indemnity
reinsurance solely between the Company and the Retrocessionaire and shall not
create any legal relationship whatsoever between the Retrocessionaire and any
Person other than the Company. The reinsurance effected under this Agreement
shall be maintained in force, without reduction, unless such reinsurance is
terminated or reduced as provided herein.
      (b) On and after the Effective Time, the Retrocessionaire will have the
responsibility for immediately paying on behalf of the Company, as and when due,
all Reinsured Liabilities arising under or attributable to the Covered Treaties.
      1.02     Reinsurance Coverage. In no event shall the reinsurance provided
hereunder with respect to a particular Covered Treaty be in force and binding at
any time unless such Covered Treaty was in force and binding as of the Effective
Time and is not a Novated Treaty at such time.
      1.03     Reserves. On and after the Effective Time, the Retrocessionaire
shall establish and maintain as a liability on its statutory financial
statements reserves for the Covered Treaties retroceded hereunder, calculated in
accordance with SAP.

A-35



--------------------------------------------------------------------------------



 



ARTICLE II
Accountings and Transfer of Assets
      2.01     Reinsurance Premiums. (a) In connection with the Closing under
the Master Agreement, in order to effect the reinsurance on the Covered Treaties
at the Effective Time, the Company has paid to the Retrocessionaire an initial
reinsurance premium equal to [insert allocable portion of Master Agreement
consideration].
      (b) The Retrocessionaire shall be entitled to receive, as additional
reinsurance premium, immediate payment of an amount equal to (i) Premiums
received on and after the Effective Time attributable to the Covered Treaties
less (ii) Premiums paid by the Company to Third-Party Retrocessionaires under
any Existing Retrocession Agreements.
      (c) To the extent that the Company recovers amounts from any third party
relating to the Covered Treaties (including, without limitation, Premiums from
any Ceding Company and litigation recoveries, but excluding recoveries under
Existing Retrocession Agreements that have not been assigned or novated to
Retrocessionaire), immediately upon receipt of any such amounts the Company
shall transfer such amounts to the Retrocessionaire and provide the
Retrocessionaire with any pertinent information that the Company may have
relating thereto.
      (d) Notwithstanding anything to the contrary set forth in Section 2.01(b)
and (c) of this Agreement, any amounts paid, received or due by the Company
thereunder prior to the Transition Date shall be accounted for and paid pursuant
to Section 5.3(b) and (c) of the Master Agreement.
      2.02     Delayed Payments. If there is a delayed settlement of any payment
due hereunder, interest will accrue on such payment on a daily compounded basis
at an annual rate equal to the Treasury Rate. For purposes of this Section 2.02,
a payment will be considered overdue, and such interest will begin to accrue, on
the first day immediately following the date such payment is due. For greater
clarity, (i) a payment shall be deemed to be due hereunder on the last date on
which such payment may be timely made under the applicable provision, and
(ii) interest will not accrue on any payment due the Retrocessionaire hereunder
unless the delayed settlement thereof was caused by the Company.
      2.03     Failure to Pay Reinsurance Premiums. The payment of reinsurance
premiums is a condition precedent to the continuing liability of the
Retrocessionaire under this Agreement, unless such failure is a result of any
action or inaction of the Retrocessionaire or any of its Representatives during
the time it is administering the Covered Treaties pursuant to Article III of
this Agreement. If reinsurance premiums with respect to this Agreement are not
paid when due, the Retrocessionaire shall have the right to provide the Company
45 days’ prior written notice (the “Initial Notice”) of its intent to terminate
because of the Company’s failure to pay reinsurance premiums. If such
reinsurance premiums have not been paid within 45 days of the delivery of the
Initial Notice, the Retrocessionaire shall provide to the Company a second
notice (the “Second Notice”) of its intent to terminate because of the Company’s
failure to pay such premiums. The reinsurance hereunder of all Covered Treaties
shall terminate as of the last date upon which premiums with respect to such
Covered Treaties were paid.
ARTICLE III
Administration
      3.01.     Engagement. Commencing on the Transition Date and during the
entire term of this Agreement, the Company hereby exclusively engages the
Retrocessionaire to render on behalf of the Company all administrative and
management services necessary and desirable to fully administer and manage the
Covered Treaties, the Ancillary Agreements and the Existing Retrocession
Agreements (collectively, the “Administrative Services”). The Retrocessionaire
hereby accepts such engagement and agrees to perform the Administrative Services
in accordance with the terms and conditions of this Agreement. The
Administrative Services shall include, but not be limited to, the following:
(i) collecting Premiums and other amounts due under the

A-36



--------------------------------------------------------------------------------



 



Covered Treaties, provided that the Company shall cooperate with the
Retrocessionaire with respect to any dispute or litigation with respect thereto
by making available any information in the possession of the Company necessary
to respond to any such dispute or litigation on a timely basis; (ii) receiving,
processing, investigating, evaluating and paying claims filed or made by Ceding
Companies; (iii) defending any action brought upon a Covered Treaty (other than
in respect of an Excluded Liability), Existing Retrocession Agreement or
Ancillary Agreement or in connection with Reinsured Liabilities; (iv) providing
usual and customary services for Ceding Companies to the extent required under
the terms of the Covered Treaties, Existing Retrocession Agreements, and
Ancillary Agreements; (v) paying amounts due to agents, brokers, reinsurance
intermediaries, and other Persons, as applicable, under the terms of any of the
Covered Treaties, Existing Retrocession Agreements, and Ancillary Agreements;
(vi) preparing and providing to the Company all accounting and actuarial
information related to the Covered Treaties, Existing Retrocession Agreements,
and Ancillary Agreements that are necessary in order for the Company to timely
meet statutory or tax accounting requirements for periods commencing on or after
the Transition Date; (vii) maintaining appropriate books and records of all
transactions related to the each of the Covered Treaties, Existing Retrocession
Agreements, and Ancillary Agreements, including, without limitation, those books
and records required by and in accordance with the Industry Standards;
(viii) fully administering Existing Retrocession Agreements, including, without
limitation, paying all reinsurance premiums and collecting all reinsurance
recoverables due from or to the Company thereunder; (ix) commencing any actions
necessary to collect amounts due under the Existing Retrocession Agreements and
Ancillary Agreements; (x) fully administering Ancillary Agreements, including,
without limitation, paying all amounts due by the Company thereunder and
collecting all amounts due the Company thereunder; and (xi) providing any such
additional services incident to the foregoing, including, without limitation,
those services as may be necessary or appropriate to fully and properly
administer the Covered Treaties, Existing Retrocession Agreements, and Ancillary
Agreements in accordance with Industry Standards. The Retrocessionaire shall
provide the Administrative Services and perform its other obligations under this
Article III at its sole cost and expense and in accordance with Industry
Standards. It is acknowledged and agreed that payment of any amount under or
with respect to any Covered Treaty pursuant to this Section 3.01 (including
without limitation the payment of any Reinsured Liabilities) will constitute
full and equivalent performance by Retrocessionaire of its obligations with
respect to such amount under Section 1.01.
      3.02.     Facilities. The Retrocessionaire will furnish the facilities,
including, without limitation, physical facilities, trained personnel, and data
processing hardware and software, necessary or desirable to provide the
Administrative Services.
      3.03.     Safeguarding Data. The Retrocessionaire will provide the storage
facilities for its copies of books and records relating to the Covered Treaties,
Existing Retrocession Agreements, and Ancillary Agreements necessary or
desirable and as required by Applicable Law. The Retrocessionaire shall be
responsible for ensuring that the quality and security of the storage facilities
is in accordance with Industry Standards. The Retrocessionaire shall establish
reasonable safeguards to protect such books and records, including, without
limitation, the data and data files of the Company and each Ceding Company, as
the case may be, against unauthorized distribution, loss or alteration. Without
limiting the generality of the foregoing, the Retrocessionaire shall provide for
data recovery procedures and systems, including daily back-up of records, which
shall be stored at an off-site location reasonably acceptable to the Company.
Upon reasonable notice, the Company shall have the right to review and inspect
such books, records and procedures relating thereto.
      3.04.     Bank Account. The Retrocessionaire shall establish and maintain
a bank account (the “Collections Account”) in the name of Company for the
collection of and payment of all amounts due in connection with each Covered
Treaty, Existing Retrocession Agreement and Ancillary Agreement. To the extent
reasonably requested by the Retrocessionaire, the Company shall do all things
reasonably necessary to enable the Retrocessionaire to open and maintain the
Collections Account, including without limitation executing and delivering such
board resolutions and other documents as may be requested by the relevant bank.
The Company shall direct that all amounts due to the Company under the terms of
any Covered Treaty, Existing Retrocession Agreement and Ancillary Agreement be
deposited directly into the Collections Account. The Retrocessionaire shall have
the right to draw on the Collections Account for the purpose of performing its

A-37



--------------------------------------------------------------------------------



 



obligations under this Agreement. Schedule 3.04 sets forth a list of, and copies
of incumbency certificates for, the Retrocessionaire employees empowered to take
any action with respect to the Collection Account. The Retrocessionaire will
notify the Company of the termination or replacement of any person listed on
Schedule 3.04 promptly, but in no event later than two business days after such
termination or replacement. The Company shall not, without the
Retrocessionaire’s prior written consent, make any changes to the authorized
signatories on the Collections Account or attempt to withdraw any funds
therefrom. As between the Retrocessionaire and the Company, the Retrocessionaire
shall own all funds deposited in the Collections Account, shall be entitled to
all interest thereon, and shall pay or reimburse the Company for all taxes on
such interest.
      3.05.     Books and Records. The Retrocessionaire shall maintain at its
principal administrative office for the duration of this Agreement and six
(6) years thereafter or such longer period required by Applicable Law books and
records (a) of all transactions between it, the Company and the Ceding
Companies, or (b) relating to or arising from any of the Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements. Such books and
records shall be maintained in accordance with Industry Standards. The
commissioner of insurance or appropriate governmental officer of any state or
local authority with jurisdiction over the Company shall have access to such
books and records as required by Applicable Law. The Retrocessionaire shall give
the Company sixty (60) days’ advance written notice of the proposed disposal or
destruction of such books and records by or on behalf of the Retrocessionaire
and shall make available for removal and storage by the relevant Ceding Company,
Third-Party Retrocessionaire, and/or the Company such books and records during
that sixty-day period. The storage and disposal/destruction of any books and
records so obtained by the Company shall thereafter be the sole responsibility
of the Company.
      3.06.     Right to Inspect and Audit. The Company and its Representatives
shall have the right to inspect and audit the Retrocessionaire during the
Retrocessionaire’s normal business hours with five(5) business days’ advance
notice or upon other reasonable notice to evaluate the internal controls and
compliance with this Agreement with regard to the books and records maintained
by the Retrocessionaire pursuant to or in connection with this Agreement,
including, without limitation, records relating to the Collections Account, and
all such books and records shall be made available to the Company and its
Representatives for review, audit, inspection, and reproduction.. The Company
shall be fully responsible for the costs of such reviews, audits, inspections
and reproductions
      3.07     Regulatory Reporting; Monthly Reports.
      (a) The Retrocessionaire shall provide to the Company all information with
respect to the Covered Treaties, Existing Retrocession Agreements and Ancillary
Agreements required by the Company to satisfy all current and future
informational reporting and any other requirements imposed upon it by any
governmental entity. Upon the reasonable request of the Company, the
Retrocessionaire shall timely provide all information necessary to prepare such
reports and summaries as may be necessary to satisfy any requirements imposed by
a governmental entity upon the Company with respect to Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements, and promptly provide
to the Company copies of all existing records relating to the Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements (including, with
respect to records maintained in machine readable form, hard copies) necessary
to satisfy such requirements.
      (b) Within a time period mutually agreeable to the Company and the
Retrocessionaire, but in no event more than 30 days following the end of each
calendar month after the Transition Date, the Retrocessionaire will provide to
the Company the information needed by the Company for reporting the Covered
Treaties, Existing Retrocession Agreements and Ancillary Agreements on statutory
or GAAP financial statements, tax returns, or other financial reports required
to be filed by the Company. The form of the report (the “Retrocessionaire
Monthly Report”) and the information to be provided is set forth on
Schedule 3.07 attached hereto. If net cash is due to the Company, the amount due
will accompany the Retrocessionaire Monthly Report. If net cash is due to the
Retrocessionaire, the Company will pay such amount to the Retrocessionaire
promptly upon its receipt of the Retrocessionaire Monthly Report.
      3.08     Insurance. The Retrocessionaire shall maintain (a) commercial
general liability and/or office premises liability insurance, including premises
liability and contractual liability, for claims of bodily injury,

A-38



--------------------------------------------------------------------------------



 



personal injury and property damage with a business personal property limit of
not less than $1,000,000, and an office premises liability of not less than
$1,000,000 per occurrence, $2,000,000 general aggregate, $1,000,000 for fire
damage, any one fire, and $10,000 for medical expense, any one person; and
(b) while any of the Retrocessionaire’s employees are based on the premises of
the Company, workers compensation insurance in compliance with statutory
requirements.
ARTICLE IV
Regulatory Matters
      4.01     Regulatory Matters. If the Company or the Retrocessionaire
receives notice of, or otherwise becomes aware of, any regulatory inquiry,
investigation or proceeding relating to the Covered Treaties, the Company or the
Retrocessionaire, as applicable, shall promptly notify the other party thereof,
whereupon the parties shall cooperate in good faith and use their respective
commercially reasonable efforts to resolve such matter in a mutually
satisfactory manner, in light of all the relevant business, regulatory and legal
facts and circumstances.
      4.02     Licenses. At all times during the term of this Agreement, the
Retrocessionaire shall hold and maintain all licenses, certificates of authority
and authorizations required under Applicable Law or otherwise take all action
that may be necessary or desirable (i) for the Company to obtain full financial
credit for the Covered Treaties in the jurisdiction in which it is domiciled as
of the Effective Date, and (ii) to perform its obligations hereunder.
      4.03     Notice of Litigation. On and after the date of this Agreement,
the Company and the Retrocessionaire shall promptly notify the other upon
receipt of any demand letter, summons, complaint, petition or notice of
litigation, arbitration, or other dispute resolution proceedings from any
Person, and any complaint, notice, inquiry or other correspondence from any
insurance regulatory authority relating to this Agreement, any Covered Treaty,
Existing Retrocession Agreement, or Ancillary Agreement, or the subject matter
hereof or thereof.
ARTICLE V
Certain Covenants
      5.01     Cooperation. Each party hereto shall cooperate fully with the
other in all reasonable respects in order to accomplish the objectives of this
Agreement, including, without limitation, the conveyance of the benefits of the
Covered Treaties, Ancillary Agreements and the Existing Retrocession Agreements,
each in accordance with the terms of such agreements. In the event and to the
extent that the parties are unable to obtain any required consents, approvals or
agreements of any such Person as may be required to convey such benefits (i) the
Company shall use commercially reasonable efforts in cooperation with the
Retrocessionaire to (A) provide or cause to be provided to the Retrocessionaire
the benefits of each of the Covered Treaties, Ancillary Agreements and the
Existing Retrocession Agreements, and (B) enforce for the account of the
Retrocessionaire any rights of the Company arising from any such agreement, and
(ii) the Retrocessionaire shall use commercially reasonable efforts to perform
the obligations of the Company arising under all such agreements. If and when
any such consent, approval or agreement shall be obtained, the Company shall
promptly assign all of its rights and obligations thereunder to the
Retrocessionaire without the payment of further consideration and the
Retrocessionaire shall, without the payment of any further consideration
therefor, assume such rights and obligations and the Company shall be relieved
of any and all obligation or liability hereunder.
      5.02     Further Assurances. Each of the parties hereto shall execute such
documents and other papers and perform such further acts as may be reasonably
required to carry out the provisions hereof and the transactions contemplated
hereby. Without limiting the generality of the foregoing, (i) the Company shall
grant to the Retrocessionaire a power of attorney to authorize the
Retrocessionaire, to the greatest extent possible, to act on behalf of the
Company in administering the Covered Treaties, the Existing Retrocession

A-39



--------------------------------------------------------------------------------



 



Agreements, and the Ancillary Agreements, and (ii) the parties shall cooperate
with each other by furnishing any additional information and executing and
delivering any additional documents as may be reasonably requested by the other
to further perfect or evidence the consummation of, or otherwise implement, any
transaction contemplated by this Agreement, or to aid in the preparation of any
regulatory filing, financial statement or Tax return; provided, however, that
any such additional documents must be reasonably satisfactory to each of the
parties and not impose upon either party any material liability, risk,
obligation, loss, cost or expense not contemplated by this Agreement.
      5.03     Oversights. Inadvertent delays, errors or omissions made in
connection with this Agreement or any transaction hereunder shall not relieve
either party from any liability which would have attached had such delay, error
or omission not occurred, provided always that such error or omission is
rectified as soon as possible after discovery, and provided that the party
making such error or omission or responsible for such delay shall be responsible
for any additional liability which attaches as a result.
      5.04     No Amendments or Waivers. Following the execution of this
Agreement, the Company shall not terminate, modify, amend or waive compliance
with any provision of any of the Covered Treaties, Ancillary Agreements or
Existing Retrocession Agreements and shall fully comply with all of the terms
and provisions of such agreements.
ARTICLE VI
Dac Tax
      6.01     Election.
      (a) All uncapitalized terms used herein shall have the meanings set forth
in the regulations under Section 848 of the Code.
      (b) Each of the Company and the Retrocessionaire acknowledges that it is
subject to taxation under Subchapter L of the Code and hereby makes the election
contemplated by Section 1.848-2(g)(8) of the Treasury Regulations with respect
to this Agreement. Each of the Company and the Retrocessionaire (i) agrees that
such election is effective for the taxable year of each party that includes the
Effective Date and for all subsequent years during which this Agreement remains
in effect and (ii) warrants that it will take no action to revoke the election.
      (c) Pursuant to Section 1.848-2(g)(8) of the Treasury Regulations, each of
the Company and the Retrocessionaire hereby agrees (i) to attach a schedule to
its federal income tax return for its first taxable year ending on or after the
Effective Date that identifies this Agreement as a reinsurance agreement for
which the joint election under Section 1.848-2(g)(8) has been made, (ii) that
the party with net positive consideration for this Agreement for each taxable
year will capitalize its specified policy acquisition expenses with respect to
this Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code, and (iii) to exchange information pertaining to
the amount of net consideration under this Agreement each year to ensure
consistency or as otherwise required by the Internal Revenue Service. The
Retrocessionaire shall prepare and execute duplicate copies of the schedule
described in the preceding sentence as soon as possible after the Effective Date
and submit them to the Company for execution. The Company shall execute the
copies and return one of them to the Retrocessionaire within thirty (30) days of
the receipt of such copies.
      (d) The Retrocessionaire shall submit a schedule to the Company by May 1
of each year of its calculation of the net consideration under this Agreement
for the preceding taxable year. This schedule of calculations shall be
accompanied by a statement signed by an authorized representative of the
Retrocessionaire stating that the Retrocessionaire will report such net
consideration in its federal income tax return for the preceding taxable year.
      (e) The Company may contest such calculation by providing an alternative
calculation to the Retrocessionaire in writing within thirty (30) days after the
date on which the Company receives the Retrocessionaire’s calculation. If the
Company does not so notify the Retrocessionaire, the Company will report the net

A-40



--------------------------------------------------------------------------------



 



consideration under this Agreement as determined by the Retrocessionaire in the
Company’s federal income tax return for the preceding taxable year.
      (f) If Company contests the Retrocessionaire’s calculation of the net
consideration under this Agreement, the parties shall act in good faith to reach
an agreement as to the correct amount of net consideration within thirty (30)
days after the date on which the Company submits its alternative calculation. If
Retrocessionaire and the Company reach agreement as to the amount of net
consideration under this Agreement, each party shall report such amount in its
federal income tax return for the preceding taxable year.
      If, during such period, Retrocessionaire and the Company are unable to
reach agreement, they shall promptly thereafter cause PricewaterhouseCoopers LLP
(or another mutually-agreed nationally-recognized firm of certified public
accountants) promptly to review (which review shall commence no later than five
(5) days after the selection of such independent accountants) this Agreement and
the calculations of Retrocessionaire and the Company for the purpose of
calculating the net consideration under this Agreement. In making such
calculation, such independent accountants shall consider only those items or
amounts in the Company’s calculation as to which the Retrocessionaire has
disagreed.
      Such independent accountants shall deliver to Retrocessionaire and the
Company, as promptly as practicable (but no later than thirty (30) days after
the commencement of their review), a report setting forth such calculation,
which calculation shall result in a net consideration between the amount thereof
shown in the Company’s calculation delivered and the amount thereof shown in
Retrocessionaire’s calculation. Such report shall be final and binding upon
Retrocessionaire and the Company. The fees, costs and expenses of such
independent accountant shall be borne (i) by the Company if the difference
between the net consideration as calculated by the independent accountants and
the Company’s calculation is greater than the difference between the net
consideration as calculated by the independent accountants and
Retrocessionaire’s calculation, (ii) by the Retrocessionaire if the first such
difference is less than the second such difference, and (iii) otherwise equally
by Retrocessionaire and the Company.
ARTICLE VII
Arbitration
      7.01     Arbitration. (a) After the Closing Date, any dispute between the
parties relating in any way to this Agreement (other than disputes relating to
calculations relating to DAC tax, which shall be resolved in accordance with
Article VI hereof, and any dispute arising in connection with the Post-Effective
Time Accounting or the Post-Transition Accounting contemplated by Section 5.2 of
the Master Agreement, which shall be resolved in accordance with Section 5.2(c)
of the Master Agreement), shall be decided through negotiation and, if
necessary, arbitration as set forth in Schedule 7.01 hereto.
      (b) The parties intend this Section 7.01 to be enforceable in accordance
with the Federal Arbitration Act (9 U.S.C., Section 1) including any amendments
to that Act which are subsequently adopted. In the event that either party
refuses to submit to arbitration as required by Section 7.01(a), the other party
may request the court specified in Section 12.04 to compel arbitration in
accordance with the Federal Arbitration Act.
ARTICLE VIII
Insolvency
      8.01     Insolvency of the Company. In the event of the insolvency of the
Company, all coinsurance made, retroceded, renewed or otherwise becoming
effective under this Agreement shall be payable by the Retrocessionaire directly
to the Company or to its liquidator, receiver or statutory successor on the
basis of the liability of the Company under the Covered Treaties without
diminution because of the insolvency of the Company. It is understood, however,
that in the event of the insolvency of the Company, the liquidator or receiver
or statutory successor of the Company shall give written notice of the pendency
of a claim against the

A-41



--------------------------------------------------------------------------------



 



Company on a Covered Treaty within a reasonable period of time after such claim
is filed in the insolvency proceedings and that during the pendency of such
claim the Retrocessionaire may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated any defense or
defenses which it may deem available to the Company or its liquidator or
receiver or statutory successor. It is further understood that the expense thus
incurred by the Retrocessionaire shall be chargeable, subject to court approval,
against the Company as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Retrocessionaire.
ARTICLE IX
Duration
      9.01     Duration. This Agreement shall continue in force (a) with respect
to each Covered Treaty until such time as (i) such Covered Treaty becomes a
Novated Treaty, or (ii) if such Covered Treaty does not become a Novated Treaty,
(1) all the Company’s liability with respect to such Covered Treaty is
terminated in accordance with its terms, and (2) the Company has received, or
the Retrocessionaire has made on behalf of the Company, payments that discharge
such liability in full; (b) each Existing Retrocession Agreement and Ancillary
Agreement until such time as (i) each such agreement is assigned to and assumed
by the Retrocessionaire, or, (ii) if such agreement is not so assigned or
assumed, (1) all the Company’s liability with respect to each such agreement is
terminated in accordance with its terms, and (2) the Company has received, or
the Retrocessionaire has made on behalf of the Company, payments that discharge
such liability in full. This Agreement shall terminate following the
satisfaction of the requirements of the foregoing subsections (a) and (b) with
respect to the last non-Novated Treaty, Existing Retrocession Agreement or
Ancillary Agreement then in force. In no event shall the interpretation of this
Section 9.01 imply a unilateral right of the Retrocessionaire to terminate this
Agreement.
      9.02     Survival. Notwithstanding the other provisions of this
Article IX, the terms and conditions of Articles VI, X and XI shall remain in
full force and effect after the date on which this Agreement is terminated in
accordance with the terms and conditions of this Article IX.
ARTICLE X
Indemnification
      10.01     Retrocessionaire’s Obligation to Indemnify. The Retrocessionaire
hereby agrees to indemnify, defend and hold harmless the Company and its
Affiliates and their respective directors, officers and employees (collectively,
the “Company Indemnified Parties”) from and against all losses, liabilities,
claims, expenses (including reasonable attorneys’ fees and expenses) and damages
(“Losses”) incurred by the Company to the extent arising from (i) any breach of
any covenant or obligation of the Retrocessionaire contained in this Agreement,
(ii) fraud, theft or embezzlement by directors, officers, employees, agents,
subcontractors, successors or assigns of the Retrocessionaire in connection with
the performance of the Retrocessionaire’s obligations under Article III of this
Agreement, (iii) any Reinsured Liability, or (iv) any Retrocessionaire
Extracontractual Liability, provided, however, that no indemnification shall be
due under Sections 10.01(i) or (ii) to the extent that Losses are attributable
to acts, omissions or conduct of a person who is a director, officer, employee,
agent, representative, successor, or permitted assign of the Company or any of
its Affiliates (other than the Retrocessionaire or any of its Representatives
acting as an agent, representative, successor or permitted assign of the Company
or any of its Affiliates), unless such acts, omissions or conduct were committed
at the written direction of the Retrocessionaire.
      10.02     Company’s Obligation to Indemnify. The Company hereby agrees to
indemnify, defend and hold harmless the Retrocessionaire and its Affiliates and
their respective directors, officers and employees (collectively, the
“Retrocessionaire Indemnified Parties”) from and against all Losses incurred by
the Retrocessionaire to the extent arising from (i) any breach of any covenant
or obligation of the Company contained in this Agreement, (ii) fraud, theft or
embezzlement by directors, officers, employees, agents,

A-42



--------------------------------------------------------------------------------



 



subcontractors, successors or assigns of the Company in connection with the
performance of the Company’s obligations under Article III of this Agreement,
(iii) any Excluded Liability; provided, however, that no indemnification shall
be due under Sections 10.02(i) or (ii) to the extent that Losses are
attributable to acts, omissions or conduct of a person who is a director,
officer, employee, agent, representative, successor, or permitted assign of the
Retrocessionaire or any of its Affiliates (other than the Company or any of its
Representatives acting as an agent, representative, successor or permitted
assign of the Retrocessionaire or any of its Affiliates), unless such acts,
omissions or conduct were committed at the written direction of the Company.
ARTICLE XI
Definitions
      11.01     Definitions. Any capitalized term used but not defined herein
shall have the meaning set forth in the Master Agreement. The following terms
shall have the respective meanings set forth below throughout this Agreement:
      “Affiliate” means, with respect to any Person, at the time in question,
any other Person controlling, controlled by or under common control with such
Person.
      “Agreement” has the meaning set forth in the preamble.
      “Ancillary Agreements” means each contract or agreement identified on
Schedule 11.01(a) hereto between the Company (or any Affiliate thereof) and a
Ceding Company or other counterparty relating to the administration or
management of one or more of the Covered Treaties.
      “Applicable Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, order, writ, injunction,
judgment, permit, governmental agreement or decree applicable to a Person or any
such Person’s subsidiaries, properties, assets, or to such Person’s officers,
directors, managing directors, employees or agents in their capacity as such.
      “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York or Bermuda are required or authorized by law
to be closed.
      “Ceding Company” means the ceding company under any Covered Treaty.
      “Company” has the meaning set forth in the preamble.
      “Company Extracontractual Liabilities” means all liabilities for
consequential, exemplary, punitive or similar extracontractual damages or
statutory penalties, whether owing to Ceding Companies, governmental authorities
or any other person relating to the Covered Treaties, which liabilities arise
from any action, act of bad faith, error or omission by the Company, any of its
Affiliates, or any Representative of the Company or any of its Affiliates, in
each case excluding any action taken or failure to take any action at the
written direction or with the express consent of the Retrocessionaire; provided,
however, that Company Extracontractual Liabilities shall exclude, with respect
to a given Covered Treaty, those liabilities arising pursuant to the express
terms of such Covered Treaty.
      “Covered Treaty” means each reinsurance agreement identified on Exhibit B
hereto.
      “Effective Date” means June 30, 2005.
      “Effective Time” means 11:59 p.m. Eastern time on June 30, 2005.
      “Excluded Liability” means any liability that (i) represents a Company
Extracontractual Liability, (ii) is not expressly assumed by the
Retrocessionaire pursuant the Master Agreement, a Coinsurance Agreement (as
defined in the Master Agreement), a Novation Amendment, an Existing Retrocession
Agreement Assignment (as defined in the Master Agreement) or an Ancillary
Agreement.
      “Existing Retrocession Agreement” at any time means any Existing
Retrocession Agreement (as defined in the Master Agreement) that (a) was in
force and effect as of the Effective Time, (b) covers any risk

A-43



--------------------------------------------------------------------------------



 



associated with any Covered Treaty, and (c) has not been assigned or novated to
Retrocessionaire at or prior to such time.
      “GAAP” means United States generally accepted accounting principles.
      “Industry Standards” as to any Administrative Service shall mean the
performance of such service (i) with the skill, diligence and expertise commonly
expected from experienced and qualified personnel performing such duties in the
life reinsurance industry and (ii) in accordance with Applicable Law and the
terms of each Covered Treaty, Existing Retrocession Agreement, and Ancillary
Agreement, as applicable.
      “Master Agreement” has the meaning set forth in the preamble.
      “Novated Treaty” means, at any time, each Covered Treaty that has been
assumed by the Retrocessionaire pursuant to the terms of a Novation Amendment at
such time.
      “Novation Amendment” means an amendment of a Covered Treaty in
substantially the form attached as Exhibit D to the Master Agreement under which
the Retrocessionaire will be contractually substituted for the Company as
respects such Covered Treaty.
      “Person” means any individual, corporation, limited liability company,
partnership, limited partnership, firm, joint venture, association, joint stock
company, trust, unincorporated organization, governmental, judicial or
regulatory body or other entity.
      “Premiums” means premiums, considerations, deposits and similar amounts
due from Ceding Companies or to Third-Party Retrocessionaires with respect to
the Covered Treaties.
      “Reinsured Liabilities” means all net retained liabilities of the Company,
whether incurred before or after the Effective Time, arising under the Covered
Treaties (net of all liabilities with respect to the Covered Treaties retroceded
by the Company under any Existing Retrocession Agreement that has not been
assigned or novated to the Retrocessionaire, except to the extent any retroceded
liability to a non-Affiliate of the Company under an Existing Retrocession
Agreement cannot be collected, in which case such liability shall be reinsured
by the Retrocessionaire hereunder), including any amounts payable to any broker,
agent or reinsurance intermediary identified on Schedule 11.01(b) hereto but
excluding any Excluded Liability. For the avoidance of doubt, Reinsured
Liabilities does not include any premium tax liability or any obligation to pay
any guaranty fund assessment by any jurisdiction except to the extent any such
liability or obligation arises under the express terms of a Covered Treaty.
      “Representatives” means, with respect to any party hereto, its officers,
directors, employees, agents and other representatives (including legal counsel,
investment bankers, consultants, independent public accountants and actuaries).
      “Retrocessionaire” has the meaning set forth in the preamble.
      “Retrocessionaire Extracontractual Liability” means all liabilities for
consequential, exemplary, punitive or similar extracontractual damages or
statutory penalties, whether owing to Ceding Companies, governmental authorities
or any other person relating to the Covered Treaties, which liabilities arise
from any action, act of bad faith, error or omission by the Retrocessionaire,
any of its Affiliates, or any Representative of the Retrocessionaire or any of
its Affiliates, in each case excluding any action taken or failure to take any
action at the written direction or with the express consent of the Company.
      “SAP” means the statutory accounting practices prescribed or permitted by
the insurance regulatory authorities of the jurisdiction in which the
Retrocessionaire is domiciled.
      “Third-Party Retrocessionaire” shall mean any retrocessionaire under an
Existing Retrocession Agreement.
      “Treasury Rate” means the annual yield rate, on the Closing Date, of
actively traded U.S. Treasury securities having a remaining time to maturity of
six (6) months, as such rate is published under “Treasury Constant Maturities”
in Federal Reserve Statistical Release H.15(519).

A-44



--------------------------------------------------------------------------------



 



ARTICLE XII
Miscellaneous
      12.01 Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) received by the receiving party if mailed via United
States registered or certified mail, return receipt requested, (b) received by
the receiving party if mailed by United States overnight express mail, (c) sent
by facsimile or telecopy machine, followed by confirmation mailed by United
States first-class mail or overnight express mail, or (d) delivered in person or
by commercial courier to the parties at the following addresses:

     
(i)
  If to the Company to:       Annuity and Life Reassurance America, Inc.
124 Palasido Avenue
Windsor, Connecticut 06095
Attention: Chief Executive Officer
Fax: (860) 285-0233       With a concurrent copy to each of:       Annuity and
Life Re (Holdings), Ltd.
Cumberland House
1 Victoria Street
Hamilton, Bermuda HM 11
Attention: Chief Executive Officer
Fax: (441) 296-7665       Robert C. Juelke, Esq.
Drinker, Biddle & Reath LLP
One Logan Square
18th and Cherry Streets
Philadelphia, PA 19103-6996
Fax: (215) 988-2757  
(ii)
  If to Retrocessionaire to:       Wilton Reassurance Company
187 Danbury Road
Riverview Building, 3rd Floor
Wilton, Connecticut 06897
Attention: Chief Executive Officer
Fax: (203) 762-4445       With a concurrent copy to each of:       Wilton
Services, Inc.
187 Danbury Road
Riverview Building, 3rd Floor
Wilton, Connecticut 06897
Attention: General Counsel
Fax: (203) 762-4445       Sutherland Asbill & Brennan LLP
1275 Pennsylvania Ave., N.W.
Washington, D.C., 20004
Attn: David A. Massey
Fax: (202) 637-3593

Either party may change the names or addresses where notice is to be given by
providing notice to the other party of such change in accordance with this
Section 12.01.

A-45



--------------------------------------------------------------------------------



 



      12.02     Entire Agreement. This Agreement, including the Schedules
hereto, and the Master Agreement constitute the sole and entire agreement
between the parties hereto with respect to the subject matter hereof and
thereof, and supersede all prior discussions and agreements between the parties
with respect to the subject matter hereof, which are merged with and into this
Agreement. In the even of a conflict between this Agreement and the Master
Agreement, this Agreement shall control.
      12.03     Waivers and Amendments; Preservation of Remedies. Any term or
condition of this Agreement may be waived at any time by the party that is
entitled to the benefit thereof. Such waiver must be in writing and must be
executed by an executive officer of such party. A waiver on one occasion will
not be deemed to be a waiver of the same or any other term or condition on a
future occasion. This Agreement may be modified or amended only by a writing
duly executed by an executive officer of the Company and the Retrocessionaire.
      12.04     Governing Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut
applicable to contracts entered into therein, without reference to principles of
choice of law or conflicts of laws of that or any other jurisdiction. Each party
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
any State or Federal Court sitting in Connecticut, over any suit, action or
proceeding arising out of or relating to this Agreement. Each party hereto
agrees that service of any process, summons, notice or document by
U.S. registered mail addressed to such party shall be effective service of
process for any action, suit or proceeding brought against such party in such
court. Each party hereto irrevocably and unconditionally waives any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each party hereto agrees that
final judgment in any such action, suit or proceeding brought in any such court
shall be conclusive and binding upon such party and may be enforced in any other
courts to whose jurisdiction such party may be subject, by suit upon such
judgment.
      12.05     Assignment. This Agreement shall not be assigned by either of
the parties hereto without the prior written consent of the other party.
      12.06     No Third Party Beneficiaries. Except as expressly provided in
this Agreement, the terms and provisions of this Agreement are intended solely
for the benefit of the Company and the Retrocessionaire and their permitted
successors and assigns, and it is not the intention of the parties to confer
rights as a third-party beneficiary to this Agreement upon any other person.
      12.07     Expenses. Except as otherwise specifically provided in this
Agreement, the parties hereto shall each bear their own respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and all documentation related hereto, including without limitation all
fees and expenses of counsel, actuaries and accountants.
      12.08     Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto. Each counterpart may be delivered by facsimile transmission, which
transmission shall be deemed delivery of an originally executed document.
      12.9     Headings. The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
      12.10     Severability. If any provision of this Agreement other than any
provision of Article I, Article II, or Article X is held to be illegal, invalid
or unenforceable under any present or future law or is determined by a court of
competent jurisdiction to be unenforceable, and if the rights or obligations of
the Company or the Retrocessionaire under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

A-46



--------------------------------------------------------------------------------



 



      12.11     Offset Rights. Any debits or credits incurred on and after the
Effective Time in favor of or against either the Company or Retrocessionaire
with respect to this Agreement, Section 5.2 of the Master Agreement and any
Ancillary Agreement are deemed mutual debits or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid. This
Section 12.11 shall apply notwithstanding the existence of any insolvency,
rehabilitation, conservatorship or comparable proceeding by or against the
Company or the Retrocessionaire.
[Remainder of page intentionally left blank; signature page follows.]

A-47



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on this [                    ] day of [                    ], 2005.


  ANNUITY AND LIFE REASSURANCE   AMERICA, INC.



  By: 

 
 
  Name:    Title:     PRUDENTIAL SELECT LIFE INSURANCE   COMPANY OF AMERICA



  By: 

 
 
  Name:    Title:

A-48



--------------------------------------------------------------------------------



 



EXHIBIT C-1
[To be used if counterparty will novate]
FORM OF REINSURANCE NOVATION AGREEMENT
      THIS NOVATION AGREEMENT (this “Agreement”), is made and entered into as of
[                    ] by and among ANNUITY AND LIFE REASSURANCE AMERICA, INC.,
a Connecticut insurance company (“Transferor”), PRUDENTIAL SELECT LIFE INSURANCE
COMPANY OF AMERICA*, a Minnesota insurance company (“Transferee”), and
[                    ], a [                    ] (the “Retrocessionaire”).
RECITALS
      WHEREAS, pursuant to the Master Agreement (the “Master Agreement”), dated
as of [                    ], 2005, by and between Transferor, Annuity and Life
Reassurance, Ltd., a Bermuda insurance company (“ALR Bermuda” and, together with
Transferor, the “ALR Companies”), Transferee, and Wilton Re Bermuda Limited, a
Bermuda insurance company (“Wilton Bermuda” and together with Transferee the
“Wilton Companies”), the ALR Companies have agreed to reinsure the Treaties (as
defined in the Master Agreement) with, and/or novate the Treaties to, the
relevant Wilton Companies;
      WHEREAS, a portion of the business assumed by the ALR Companies under
certain of the Treaties is retroceded pursuant to certain retrocession
agreements, including the retrocession agreement between Transferor and the
Retrocessionaire, a true and correct copy of which, together with all amendments
thereto and all agreements ancillary thereto (including any related trust
agreement or performance guaranty), is attached as Exhibit A hereto (the
“Retrocession Agreement”);
      WHEREAS, Transferor desires to novate to the Transferee, and Transferee
desires to assume from Transferor, the Retrocession Agreement in accordance with
the terms hereof and to substitute Transferee for Transferor for all purposes as
a party to the Retrocession Agreement with respect to all rights and obligations
of Transferor under such agreement; and
      WHEREAS, the Retrocessionaire is willing to agree to such novation of the
Retrocession Agreement;
      NOW THEREFORE, in consideration of the foregoing recitals, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
      Section 1.01     Novation. (a) Effective as of 11:59 p.m. Eastern time on
[                    ] (the “Effective Time”), Transferee agrees with Transferor
to perform the Retrocession Agreement, to be bound by all of the terms and
conditions of the Retrocession Agreement, and to perform all of Transferor’s
duties, obligations and liabilities under the Retrocession Agreement to the same
extent as if Transferee were an original party to the Retrocession Agreement
instead of Transferor, provided that Transferee shall enjoy all of Transferor’s
rights under the Retrocession Agreement.
      (b) Effective at the Effective Time, the Retrocessionaire accepts the
liability of Transferee under the Retrocession Agreement in lieu of the
liability of Transferor, agrees to Transferee being bound by all of the terms
and conditions of the Retrocession Agreement, and to Transferee performing all
of Transferor’s duties, obligations and liabilities under the Retrocession
Agreement to the same extent as if Transferee were a party to the Retrocession
Agreement instead of Transferor, and agrees that Transferee shall enjoy all of
Transferor’s rights under the Retrocession Agreement.
      (c) Effective at the Effective Time, the Retrocessionaire releases and
forever discharges Transferor from any liability under the Retrocession
Agreement, from performing the Retrocession Agreement and any of its terms and
conditions, from all of Transferor’s duties, obligations and liabilities under
the Retrocession Agreement, and from all claims, demands actions and causes of
actions which the Retrocessionaire ever had,
 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company
of America.

A-49



--------------------------------------------------------------------------------



 



now has or may hereafter have against Transferor in any way arising out of,
resulting from or related to the Retrocession Agreement. The Retrocessionaire
shall indemnify and hold Transferor harmless from any and all claims, demands,
liabilities, costs and expenses in any way arising out of, resulting from or
related to the Retrocession Agreement.
      Section 1.02     Continued Effectiveness. Transferee and the
Retrocessionaire hereby ratify and confirm that the Retrocession Agreement shall
continue between them in full force and effect and the terms and conditions of
this Agreement shall form part of the Retrocession Agreement.
      Section 1.03     Transferred Rights, Duties and Obligations. All rights,
duties, obligations and liabilities transferred to Transferee pursuant to this
Agreement shall apply whether the right, duty, obligation or liability arose
prior to or after the Effective Time.

A-50



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
                    day of [                    ], 2005.


  PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA



 
 
  By:   Title:     ANNUITY AND LIFE REASSURANCE AMERICA, INC.



 
 
  By:   Title:     [RETROCESSIONAIRE]



 
 
  By:   Title:

A-51



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[To be used if counterparty will not novate]
FORM OF REINSURANCE ASSIGNMENT AGREEMENT
      THIS ASSIGNMENT AGREEMENT (this “Agreement”), is made and entered into as
of [                    ] by and among ANNUITY AND LIFE REASSURANCE AMERICA,
INC., a Connecticut insurance company (“Transferor”) and PRUDENTIAL SELECT LIFE
INSURANCE COMPANY OF AMERICA*, a Minnesota insurance company (“Transferee”).
RECITALS
      WHEREAS, pursuant to the Master Agreement (the “Master Agreement”), dated
as of [                    ], 2005, by and between Transferor, Annuity and Life
Reassurance, Ltd., a Bermuda insurance company (“ALR Bermuda” and, together with
Transferor, the “ALR Companies”), Transferee, and Wilton Re Bermuda Limited, a
Bermuda insurance company (“Wilton Bermuda” and together with Transferee the
“Wilton Companies”), the ALR Companies have agreed to reinsure the Treaties (as
defined in the Master Agreement) with, and/or novate the Treaties to, the
relevant Wilton Companies;
      WHEREAS, a portion of the business assumed by the ALR Companies under
certain of the Treaties is retroceded pursuant to certain retrocession
agreements, including the retrocession agreement between Transferor and
[                    ] (the “Retrocessionaire”), a true and correct copy of
which, together with all amendments thereto and all agreements ancillary thereto
(including any related trust agreement or performance guaranty), is attached as
Exhibit A hereto (the “Retrocession Agreement”);
      WHEREAS, Transferor desires to assign to the Transferee, and Transferee
desires to assume from Transferor, the Retrocession Agreement in accordance with
the terms hereof; and
      WHEREAS, the Transferor and Transferee desire that the Retrocessionaire
consent, and the Retrocessionaire is willing to consent, to such assignment and
assumption of the Retrocession Agreement;
      NOW THEREFORE, in consideration of the foregoing recitals, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
      Section 1.01     Assignment and Assumption. Transferor hereby assigns to
Transferee, and its successors and permitted assigns, as of the 11:59 Eastern
time on [                    ] (the “Effective Time”), its respective rights,
interests, liabilities and obligations in the Retrocession Agreement, and
Transferee hereby accepts such transfer and assignment and assumes, and releases
and discharges Transferor and its affiliates, and their respective successors
and assigns, from, and agrees to pay, perform, discharge and be bound by all the
terms, covenants, conditions and obligations in and under, the Retrocession
Agreement.
      Section 1.02     Transferred Rights, Duties and Obligations. All rights,
duties, obligations and liabilities transferred to Transferee pursuant to this
Agreement shall apply whether the right, duty, obligation or liability arose
prior to or after the Effective Time.

 
      * To be renamed Wilton Reassurance Company. Not affiliated with The
Prudential Insurance Company of America.

A-52



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
                    day of [                    ], 2005.


  PRUDENTIAL SELECT LIFE INSURANCE COMPANY OF AMERICA



  By: 

 
 

  Title:



  ANNUITY AND LIFE REASSURANCE AMERICA, INC.



  By: 

 
 
  Title:   

CONSENT:
      The undersigned hereby consents to the foregoing assignment by the
Transferor to the Transferee; provided, that such assignment shall not relieve
the Transferor of any obligation or liability under the Retrocession Agreement.


  [RETROCESSIONAIRE]



  By: 

 
 
  Title:

A-53



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOVATION AMENDMENT
      THIS NOVATION AGREEMENT (the “Agreement”) is made as of
[                    ], 2005 (the “Effective Date”) by and among
[                    ] (“CEDENT”), [ALR America or ALR Bermuda] (“ALR”), and
[Prudential Select Life Insurance Company of America or Wilton Reinsurance
Bermuda Limited] (“WILTON”).
RECITALS
      A. CEDENT and ALR are parties to a [describe underlying reinsurance
agreement], effective as of [                    ], as amended (the
“Agreement”), under which CEDENT cedes to ALR certain interests and liabilities
with respect to certain life insurance policies or annuities written or
previously assumed by CEDENT (the “Reinsured Policies”). A true and correct copy
of the Agreement, together with all amendments thereto and all agreements
ancillary thereto (including any related trust agreement or performance guaranty
as to which ALR may be party), is attached as Exhibit A.
      B. CEDENT, ALR and WILTON wish to substitute WILTON for ALR for all
purposes as a party to the Agreement with respect to all rights and obligations
of ALR under such agreement.
      NOW, THEREFORE, in consideration of the mutual and foregoing recitals and
the mutual covenants and undertakings herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
      Section 1.01.     CEDENT has supplied to WILTON in-force amounts under the
Agreement, and CEDENT represents to WILTON that, to the best of its knowledge,
such amounts are correct and complete. CEDENT understands that in determining to
enter into this Agreement, WILTON is relying on the CEDENT’s representation in
this Section 1.01.
      Section 1.02.     Effective at 12:01 a.m. on the Effective Date (the
“Effective Time”), WILTON agrees with each of CEDENT and ALR to perform the
Agreement, to be bound by all of the terms and conditions of the Agreement, and
to perform all of ALR’s duties, obligations and liabilities under the Agreement
to the same extent as if WILTON were the original reinsurer under the Agreement
instead of ALR, provided that WILTON shall enjoy all of ALR’s rights under the
Agreement.
      Section 1.03.     Effective at the Effective Time, CEDENT accepts the
liability of WILTON under the Agreement in lieu of the liability of ALR, agrees
to WILTON performing the Agreement, to WILTON being bound by all of the terms
and conditions of the Agreement, and to WILTON performing all of ALR’s duties,
obligations and liabilities under the Agreement to the same extent as if WILTON
were a party to the Agreement instead of ALR, and agrees that WILTON shall enjoy
all of ALR’s rights under the Agreement.
      Section 1.04.     Effective at the Effective Time, CEDENT releases and
forever discharges ALR and its affiliates from any liability under the
Agreement, from performing the Agreement and any of its terms and conditions,
from all of ALR’s duties, obligations and liabilities under the Agreement, and
from all claims, demands actions and causes of actions which the CEDENT or any
of its affiliates ever had, now has or may hereafter have against ALR or any of
its affiliates in any way arising out of, resulting from or related to the
Agreement.
      Section 1.05.     WILTON and CEDENT hereby ratify and confirm that the
Agreement shall continue between them in full force and effect and the terms and
conditions of this Agreement shall form part of the Agreement.
      Section 1.06     All rights, duties, obligations and liabilities
transferred to WILTON pursuant to this Agreement shall apply whether the right,
duty, obligation or liability arose prior to or after the Effective Time.

A-54



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, CEDENT, ALR, and WILTON have duly executed this
Agreement on the dates shown below.
CEDENT


By: 

 
Title: 
 
Date: 
 


By: 

 
Title: 
 
Date: 
 

  [ALR America or ALR Bermuda]



  By: 

 
 
  Title: 
 
  Date: 
 



  By: 

 
 
  Title: 
 
  Date: 
 
    [Prudential Select Life Insurance Company of America or Wilton Reassurance
Company or Wilton Reinsurance Bermuda Limited]



  By: 

 
 
  Title: 
 
  Date: 
 



  By: 

 
 
  Title: 
 
  Date: 
 

A-55



--------------------------------------------------------------------------------



 



EXHIBIT E: CEDENT CONFIRMATION LETTER
NAME
ADDRESS
CITY, STATE ZIP
Dear Name:
      Please review and verify the following 2005 financial information for us.
This review is necessary as a result of the recently announced reinsurance
transaction underway between our company and Wilton Re.
      Please fax the completed letter to Enrico Treglia, Wilton Re Services,
Inc. at the following number: 203-762-4439.
      Thank you for your timely attention to this matter.
Sincerely,

Robert P. Mills, Jr.
Vice President & Actuary

                  Contract Type: Product Name:       Claim Month   Premiums  
Allowances   Recoveries              
January 2005
           
February 2005
           
March 2005
           
April 2005
           
May 2005
           
June 2005
           

                   Pending Claims as of June 30, 2005: Premiums Outstanding as
of June 30, 2005:   Policy Number   Name   Claim Amount              

              June 30, 2005 Inforce:       Reinsurance         Count   Net
Amount at Risk                  
  From electronic file:
            The above information is:   (  ) CORRECT         (  ) INCORRECT
Please provide explanation

         
Confirmed by:
  Name (Print)  
 
    Title  
 
    Signature  
 
    Date  
 

A-56



--------------------------------------------------------------------------------



 



Confirmation Procedure:
1.     ALRe will prepare confirmation letters for all cedents (see sample).
2.     Letter will be mailed/faxed to ceding company.
3.     ALRe will send Wilton a copy of the June 30, 2005 electronic data file
that was provided by the ceding company


        This file will match the June 30, 2005 Inforce on the verification
letter.           Along with the file will be layout information and explanation
of codes used.

4.     Ceding company will respond directly to Wilton.

A-57